 

Exhibit 10.2

 

SALE AND SERVICING AGREEMENT

 

among

 

HYUNDAI AUTO RECEIVABLES TRUST 2019-A,

Issuer,

 

HYUNDAI ABS FUNDING, LLC,

Depositor,

 

HYUNDAI CAPITAL AMERICA,

Seller and Servicer,

 

and

 

CITIBANK, N.A.,

Indenture Trustee

 

Dated as of April 10, 2019

 

 

 

 

TABLE OF CONTENTS



 

    Page       ARTICLE I.                DEFINITIONS 1       Section 1.01
Definitions 1 Section 1.02 Other Definitional Provisions 1       ARTICLE
II.                CONVEYANCE OF RECEIVABLES 2       Section 2.01 Conveyance of
Receivables 2       ARTICLE III.                THE RECEIVABLES 3       Section
3.01 Representations and Warranties of the Seller 3 Section 3.02 Perfection
Representations and Warranties 4 Section 3.03 Repurchase upon Breach 5      
ARTICLE IV.                ADMINISTRATION AND SERVICING OF RECEIVABLES 6      
Section 4.01 Duties of Servicer 6 Section 4.02 Collection of Receivable
Payments; Modifications of Receivables 6 Section 4.03 Realization upon
Receivables 7 Section 4.04 [Reserved] 8 Section 4.05 Maintenance of Security
Interests in Financed Vehicles 8 Section 4.06 Covenants of Servicer 8 Section
4.07 Purchase of Receivables Upon Breach 9 Section 4.08 Servicing Fee 9 Section
4.09 Servicer’s Certificate 10 Section 4.10 Annual Statement as to Compliance,
Notice of Servicer Termination Event 10 Section 4.11 Compliance with Regulation
AB 10 Section 4.12 Access to Certain Documentation and Information Regarding
Receivables 10 Section 4.13 Term of Servicer 11 Section 4.14 Annual Independent
Accountants’ Report 11 Section 4.15 Reports to the Commission 11 Section 4.16
Compensation of Indenture Trustee 11       ARTICLE
V.                DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS 12       Section
5.01 Accounts 12 Section 5.02 Application of Collections 14 Section 5.03
Property of the Trust 14 Section 5.04 Purchased Amounts 14 Section 5.05
Distributions 15 Section 5.06 Reserve Account 16 Section 5.07 Statements to
Securityholders 17 Section 5.08 Advances by the Servicer 17

 

 i(2019-A Sale and Servicing Agreement)



 

 

TABLE OF CONTENTS

(continued)

 

    Page       ARTICLE VI.                THE DEPOSITOR 18       Section 6.01
Representations of Depositor 18 Section 6.02 Company Existence 19 Section 6.03
Liability of Depositor 20 Section 6.04 Merger or Consolidation of, or Assumption
of the Obligations of, Depositor 20 Section 6.05 Amendment of Depositor’s
Organizational Documents 21       ARTICLE VII.                THE SERVICER 21  
    Section 7.01 Representations of Servicer 21 Section 7.02 Indemnities of
Servicer 23 Section 7.03 Merger or Consolidation of, or Assumption of the
Obligations of, Servicer 24 Section 7.04 Limitation on Liability of Servicer and
Others 24 Section 7.05 Delegation of Duties 25 Section 7.06 Servicer Not to
Resign 25 Section 7.07 Fidelity Bond 25       ARTICLE
VIII.                DEFAULT 25       Section 8.01 Servicer Termination Events
25 Section 8.02 Consequences of a Servicer Termination Event 26 Section 8.03
Appointment of Successor Servicer 27 Section 8.04 Notification to
Securityholders 27 Section 8.05 Waiver of Past Defaults 28       ARTICLE
IX.                TERMINATION 28       Section 9.01 Optional Purchase of All
Receivables 28       ARTICLE X.                MISCELLANEOUS 28       Section
10.01 Amendment 28 Section 10.02 Protection of Title to Trust 29 Section 10.03
Notices 31 Section 10.04 Assignment by the Depositor or the Servicer 32 Section
10.05 Limitations on Rights of Others 32 Section 10.06 Severability 32 Section
10.07 Counterparts 32 Section 10.08 Headings 32 Section 10.09 GOVERNING LAW 32
Section 10.10 Assignment by Issuer 32 Section 10.11 Nonpetition Covenants 32
Section 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee 33

 

 ii(2019-A Sale and Servicing Agreement)



 

 

TABLE OF CONTENTS

(continued)

 

    Page       Section 10.13 Information to Be Provided by the Indenture Trustee
33 Section 10.14 Form 8-K Filings 35

 

Exhibit A Form of Record Date Statement A-1 Exhibit B Form of Servicer’s
Certificate B-1 Exhibit C Form of Indenture Trustee’s Annual Sarbanes
Certification C-1       Schedule A Schedule of Receivables Sched. A-1 Schedule B
Yield Supplement Overcollateralization Amount Sched. B-1       Appendix A
Definitions App. A-1 Appendix B Regulation AB Representations, Warranties and
Covenants App. B-1       Schedule I Servicing Criteria To Be Addressed by
Indenture Trustee in Assessment of Compliance  

 

 iii(2019-A Sale and Servicing Agreement)



 

 

This SALE AND SERVICING AGREEMENT, dated as of April 10, 2019 among HYUNDAI AUTO
RECEIVABLES TRUST 2019-A, a Delaware statutory trust (the “Issuer”), HYUNDAI ABS
FUNDING, LLC, a Delaware limited liability company (the “Depositor”), HYUNDAI
CAPITAL AMERICA, a California corporation, as servicer (in such capacity,
the “Servicer”) and as seller (in such capacity, the “Seller”), and CITIBANK,
N.A., a national banking association, as indenture trustee (the “Indenture
Trustee”).

 

WHEREAS, the Issuer desires to purchase a portfolio of receivables arising in
connection with retail installment sale contracts secured by new and used
automobiles, light-duty trucks and minivans and acquired by the Seller in the
ordinary course of business and sold by the Seller to the Depositor;

 

WHEREAS, the Depositor is willing to sell such receivables to the Issuer; and

 

WHEREAS, the Servicer is willing to service such receivables.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the parties hereto agree as follows:

 

ARTICLE I.

 

DEFINITIONS

 

Section 1.01 Definitions. Except as otherwise defined herein or as the context
may otherwise require, capitalized terms used but not otherwise defined herein
are defined in Appendix A to this Agreement, which contains rules as to usage
that are applicable herein.

 

Section 1.02 Other Definitional Provisions.

 

(a)          All terms defined in this Agreement shall have the defined meanings
when used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein.

 

(b)          As used in this Agreement and in any certificate or other document
made or delivered pursuant hereto or thereto, accounting terms not defined in
this Agreement or in any such certificate or other document, and accounting
terms partly defined in this Agreement or in any such certificate or other
document to the extent not defined, shall have the respective meanings given to
them under generally accepted accounting principles. To the extent that the
definitions of accounting terms in this Agreement or in any such certificate or
other document are inconsistent with the meanings of such terms under generally
accepted accounting principles, the definitions contained in this Agreement or
in any such certificate or other document shall control.

 

(c)          The words “hereof,” “herein,” “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement; Article, Section, Schedule
and Exhibit references contained in this Agreement are references to Articles,
Sections, Schedules and Exhibits in or to this Agreement unless otherwise
specified; “or” shall include “and/or”; and the term “including” shall mean
“including without limitation”.

 



 

(2019-A Sale and Servicing Agreement)

 



 

(d)          The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such terms.

 

(e)          Any agreement, instrument or statute defined or referred to herein
or in any instrument or certificate delivered in connection herewith means such
agreement, instrument or statute as from time to time amended, modified or
supplemented and includes (in the case of agreements or instruments) references
to all attachments thereto and instruments incorporated therein; references to a
Person are also to its permitted successors and assigns.

 

ARTICLE II.

 

CONVEYANCE OF RECEIVABLES

 

Section 2.01 Conveyance of Receivables. In consideration of the Issuer’s
delivery to or upon the order of the Depositor of cash, the Certificates and
such other amounts to be distributed to the Depositor on the Closing Date, the
Depositor does hereby sell, transfer, assign, set over and otherwise convey to
the Issuer, without recourse (subject to the obligations of the Depositor set
forth herein), all right, title and interest of the Depositor in and to:

 

(a)          the Receivables and all moneys identified thereon after the Cutoff
Date;

 

(b)          the security interests in the Financed Vehicles and any accessions
thereto granted by Obligors pursuant to the Receivables and any other interest
of the Depositor in such Financed Vehicles;

 

(c)          any Liquidation Proceeds and any other proceeds from claims on any
physical damage, credit, life or disability insurance policies covering the
Financed Vehicles or the related Obligors, including any vendor’s single
interest or other collateral protection insurance policy;

 

(d)          any property that shall have secured a Receivable and shall have
been acquired by or on behalf of the Depositor, the Servicer or the Trust;

 

(e)          all documents and other items contained in the Receivable Files;

 

(f)          all of the Depositor’s rights (but not its obligations) under the
Receivables Purchase Agreement;

 

(g)          all right, title and interest in the Trust Accounts and all funds,
securities or other assets credited from time to time to the Trust Accounts and
in all investments therein and proceeds thereof (including all Investment
Earnings with respect to the Reserve Account and the initial Reserve Account
Deposit);

 

 2

(2019-A Sale and Servicing Agreement)

 

 

(h)          any proceeds from any Receivable repurchased by a Dealer pursuant
to a Dealer Agreement; and

 

(i)          the proceeds of any and all of the foregoing (collectively, with
the assets listed in clauses (a) through (h) above, the “Conveyed Assets”).

 

The Depositor and the Issuer agree that the purchase price for the Conveyed
Assets sold by the Depositor to the Issuer represents fair market value for the
Conveyed Assets. It is the intention of the Depositor that the transfer and
assignment contemplated by this Agreement shall constitute a sale of the
Conveyed Assets from the Depositor to the Trust and the beneficial interest in
and title to the Receivables and the related property shall not be part of the
Depositor’s estate in the event of the filing of a bankruptcy petition by or
against the Depositor under any bankruptcy law. In the event that,
notwithstanding the intent of the Depositor, the transfer and assignment
contemplated hereby is held not to be a sale or is otherwise not effective to
sell the Conveyed Assets, this Agreement shall constitute a grant by the
Depositor to the Issuer of a security interest in all Conveyed Assets and all
accounts, money, chattel paper, securities, instruments, documents, deposit
accounts, uncertificated securities, general intangibles, contract rights, goods
and other property consisting of, arising from or relating to such Conveyed
Assets, for the benefit of the Securityholders.

 

ARTICLE III.

 

THE RECEIVABLES

 

Section 3.01 Representations and Warranties of the Seller.

 

(a)          The Seller has made each of the representations and warranties set
forth in Exhibit A to the Receivables Purchase Agreement as to the Receivables
and has consented to the assignment by the Depositor to the Issuer of the
Depositor’s rights with respect thereto. Such representations and warranties
speak as of the respective dates set forth therein, but shall survive the sale,
transfer and assignment of the Receivables to the Issuer and the pledge of such
Receivables to the Indenture Trustee. Pursuant to Section 2.01 of this
Agreement, the Depositor has sold, assigned, transferred and conveyed to the
Issuer, as part of the assets of the Issuer, its rights under the Receivables
Purchase Agreement, including the representations and warranties of the Seller
therein as set forth in Exhibit A to the Receivables Purchase Agreement as to
the Receivables, upon which representations and warranties the Issuer relies in
accepting the Receivables and delivering the Securities, together with all
rights of the Depositor with respect to any breach thereof, including the right
to require the Seller to repurchase Receivables in accordance with the
Receivables Purchase Agreement. It is understood and agreed that the
representations and warranties referred to in this Section shall survive the
sale and delivery of the Receivables to the Issuer.

 

(b)          The Seller hereby agrees that the Issuer shall have the right to
enforce any and all rights under the Receivables Purchase Agreement assigned to
the Issuer herein, including the right to cause the Seller to repurchase any
Receivable with respect to which it is in breach of any of its representations
and warranties set forth in Exhibit A to the Receivables Purchase Agreement,
directly against the Seller as though the Issuer were a party to the Receivables
Purchase Agreement, and the Issuer shall not be obligated to exercise any such
rights indirectly through the Depositor.

 

 3

(2019-A Sale and Servicing Agreement)

 

 

Section 3.02 Perfection Representations and Warranties. If the transfer of the
Conveyed Assets under this Agreement is determined to be a pledge relating to a
financing or is determined not to be an absolute sale and assignment, the
Depositor makes the following representations and warranties on which the Issuer
is relying in purchasing the Conveyed Assets.  The representations and
warranties are made as of the Closing Date, but shall survive the sale, transfer
and assignment of the Conveyed Assets by the Depositor to the Issuer and the
pledge thereof to the Indenture Trustee pursuant to the Indenture:

 

(a)          This Agreement creates a valid and continuing security interest (as
defined in the applicable UCC) in the Conveyed Assets in favor of the Issuer,
which security interest is prior to all other Liens other than Permitted Liens
and any Lien that will be released prior to the assignment hereunder, and is
enforceable as such against creditors of and purchasers from the Depositor.

 

(b)          Each Receivable constitutes either “tangible chattel paper” or
“electronic chattel paper” within the meaning of the UCC as in effect in the
state of origination.

 

(c)          Immediately upon the transfer thereof from the Depositor to the
Issuer pursuant to this Agreement, the Issuer shall have good and marketable
title to each Receivable, free and clear of any Liens other than permitted liens
and any Lien that will be released prior to the assignment hereunder.

 

(d)          The Depositor has caused, or will have caused, within ten days of
the Closing Date, the filing of all appropriate financing statements in the
proper filing office in the appropriate jurisdiction under the applicable UCC in
order to perfect the security interest in the Conveyed Assets granted to the
Issuer under this Agreement.

 

(e)          Other than the security interest granted to the Issuer pursuant to
this Agreement, the Depositor has not pledged, assigned, sold, granted a
security interest in, or otherwise conveyed any of the Receivables. The
Depositor has not authorized the filing of and is not aware of any financing
statements against the Depositor that include a description of collateral
describing the Receivables other than any financing statement relating to the
security interest granted to the Issuer under this Agreement. The Depositor is
not aware of any judgment or tax lien filings against the Depositor.

 

(f)          The Contracts that constitute or evidence the Receivables do not
have any marks or notations indicating that they have been pledged, assigned or
otherwise conveyed to any Person other than the Issuer, except for such marks or
notations indicating that they have been pledged, assigned or otherwise conveyed
(i) to the Depositor or the Indenture Trustee in accordance with the Basic
Documents or (ii) to HCA in accordance with Dealer Agreements. All financing
statements filed or to be filed against the Depositor in favor of the Issuer in
connection with this Agreement describing the Receivables contain a statement to
the following effect: “A purchase of or security interest in any collateral
described in this financing statement, except as provided in the Sale and
Servicing Agreement, will violate the rights of the Issuer.”

 

 4

(2019-A Sale and Servicing Agreement)

 

 

Section 3.03 Repurchase upon Breach. If the Seller discovers, or is notified by
a Requesting Party with a Repurchase Request regarding, a breach of any of the
representations and warranties set forth in Section 3.02(b) to the Receivables
Purchase Agreement at the time such representations and warranties were made,
the Seller will investigate the Receivable to confirm the breach and determine
if the breach triggers a Repurchase Event. Following a Repurchase Event, the
Seller shall either (a) correct or cure such breach or (b) purchase any
Receivable materially and adversely affected by such breach from the Issuer, in
either case on or before the Payment Date following the end of the Collection
Period which includes the 60th day (or, if the Seller elects, an earlier Payment
Date) after the date that the Seller became aware of or was notified of and
confirmed such breach. Any such breach or failure will be deemed not to
materially and adversely affect the Noteholders or the Issuer if such breach or
failure does not affect the ability of the Issuer or the Noteholders to receive
and retain timely payment in full on such Receivable. Any such purchase by the
Seller shall be at a price equal to the Purchased Amount. In consideration for
such repurchase, the Seller shall make (or shall cause to be made) a payment to
the Issuer equal to the Purchased Amount by depositing such amount into the
Collection Account in accordance with Section 5.04 on the Business Day preceding
the Payment Date of repurchase (or, if the Seller elects, an earlier Payment
Date). Upon payment of such Purchased Amount by the Seller, the Issuer and the
Indenture Trustee shall release and shall execute and deliver such instruments
of release, transfer or assignment, in each case without recourse or
representation, as shall be reasonably necessary to vest in the Seller or its
designee any Receivable repurchased pursuant hereto. It is understood and agreed
that the right to cause the Seller to purchase (or to enforce the obligations of
Seller under the Receivables Purchase Agreement to purchase) any Receivable as
described above shall constitute the sole remedy respecting such breach
available to the Issuer, the Noteholders, the Owner Trustee, the
Certificateholders and the Indenture Trustee. Neither the Owner Trustee nor the
Indenture Trustee will have any duty to conduct an affirmative investigation as
to the occurrence of any condition requiring the repurchase of any Receivable
pursuant to this Section 3.03.

 

 5

(2019-A Sale and Servicing Agreement)

 

 

ARTICLE IV.

 

ADMINISTRATION AND SERVICING OF RECEIVABLES

 

Section 4.01 Duties of Servicer. The Servicer, for the benefit of the Issuer and
the Indenture Trustee, shall manage, service, administer and make collections on
the Receivables and perform the other actions required of the Servicer under
this Agreement. The Servicer shall service the Receivables in accordance with
its customary servicing practices, using the degree of skill and attention that
the Servicer exercises with respect to all other comparable motor vehicle
receivables that it services for itself and others. The Servicer’s duties shall
include the collection and posting of all payments, responding to inquiries of
Obligors, investigating delinquencies, sending payment statements to Obligors,
reporting any required tax information to Obligors, monitoring the Collateral,
accounting for collections, furnishing monthly and annual statements to the
Owner Trustee and the Indenture Trustee with respect to distributions and
performing the other duties specified herein. The Servicer also shall administer
and enforce all rights of the holder of the Receivables under the Receivables
and the Dealer Agreements to the extent and in a manner consistent with its
customary practices. To the extent consistent with the standards, policies and
procedures otherwise required hereby and the Credit and Collection Policy, the
Servicer shall follow its customary standards, policies and procedures and shall
have full power and authority, acting alone, to do any and all things in
connection with the managing, servicing, administration and collection of the
Receivables that it may deem necessary or desirable. Without limiting the
generality of the foregoing and subject to Section 4.02, the Servicer is hereby
authorized and empowered to execute and deliver, on behalf of itself, the
Issuer, the Owner Trustee, the Indenture Trustee, the Certificateholders and the
Noteholders, or any of them, any and all instruments of satisfaction or
cancellation, or of partial or full release or discharge, and all other
comparable instruments with respect to the Receivables and with respect to the
Financed Vehicles. The Servicer is not required under the Basic Documents to
make any disbursements via wire transfer or otherwise on behalf of an Obligor.
There are no requirements under the Receivable or the Basic Documents for funds
to be, and no funds shall be, held in trust for an Obligor. No payments or
disbursements shall be made by the Servicer on behalf of an Obligor. The
Servicer is hereby authorized to commence, in its own name or in the name of the
Issuer, the Indenture Trustee, the Owner Trustee, the Certificateholders or the
Noteholders, a legal proceeding to enforce a Receivable pursuant to Section 4.03
or to commence or participate in any other legal proceeding (including a
bankruptcy proceeding) relating to or involving a Receivable, an Obligor or a
Financed Vehicle. If the Servicer commences or participates in any such legal
proceeding in its own name, the Indenture Trustee or the Issuer shall thereupon
be deemed to have automatically assigned the applicable Receivable to the
Servicer solely for purposes of commencing or participating in such proceeding
as a party or claimant, and the Servicer is authorized and empowered by the
Indenture Trustee or the Issuer to execute and deliver in the Indenture
Trustee’s or the Issuer’s name any notices, demands, claims, complaints,
responses, affidavits or other documents or instruments in connection with any
such proceeding. If in any enforcement suit or legal proceeding it shall be held
that the Servicer may not enforce a Receivable on the ground that it shall not
be a real party in interest or a holder entitled to enforce such Receivable, the
Owner Trustee shall, at the Servicer’s expense and direction, take steps to
enforce such Receivable, including bringing suit in its name or the name of the
Issuer, the Indenture Trustee, the Certificateholders or the Noteholders. The
Owner Trustee and the Indenture Trustee shall upon the written request of the
Servicer furnish the Servicer with any powers of attorney and other documents
reasonably necessary or appropriate to enable the Servicer to carry out its
servicing and administrative duties hereunder. The Servicer shall include the
disclosures required by Rule 4(c)(1)(i) and (iii) contained in Regulation RR, 17
C.F.R. §246.4, et seq. in the first Servicer’s Certificate after the Closing
Date.

 

Section 4.02 Collection of Receivable Payments; Modifications of Receivables.

 

(a)          Consistent with the standards, policies and procedures required by
this Agreement, the Servicer shall make reasonable efforts to collect all
payments called for under the terms and provisions of the Receivables as and
when the same shall become due, and shall follow such collection procedures as
it follows with respect to all comparable motor vehicle receivables that it
services for itself or others. The Servicer is authorized in its discretion to
waive any prepayment charge, late payment charge or any other similar fees that
may be collected in the ordinary course of servicing any Receivable.

 

(b)          Subject to Section 4.06, the Servicer may grant extensions,
rebates, deferrals, amendments, modifications or adjustments on a Receivable in
accordance with its customary servicing practices; provided, however, that if
the Servicer (i) extends the date for final payment by the Obligor of any
Receivable beyond the last day of the Collection Period prior to the Class C
Stated Maturity Date or (ii) reduces the APR or unpaid principal balance with
respect to any Receivable other than as required by applicable law, it will
promptly purchase such Receivable in the manner provided in Section 4.07.

 

 6

(2019-A Sale and Servicing Agreement)

 

 

(c)          The Servicer may, but is not required to, make any advances of
funds or guarantees regarding collections, cash flows or distributions. Payments
on the Receivables, including payoffs made in accordance with the related
documentation for such Receivables, shall be posted to the Servicer’s Obligor
records in accordance with the principal, interest or other items in accordance
with the related documentation for such Receivables.

 

(d)          Subject to the provisions of Section 4.02(b), the Servicer and its
Affiliates may engage in any marketing practice or promotion or any sale of any
products, goods or services to Obligors with respect to the Receivables so long
as such practices, promotions or sales are offered to obligors of comparable
motor vehicle receivables serviced by the Servicer for itself and others,
whether or not such practices, promotions or sales might result in a decrease in
the aggregate amount of payments on the Receivables, prepayments or faster or
slower timing of the payment of the Receivables.

 

(e)          Notwithstanding anything in this Agreement to the contrary, the
Servicer may refinance any Receivable and deposit the full Principal Balance of
such Receivable into the Collection Account. The receivable created by such
refinancing shall not be property of the Issuer. The Servicer and its Affiliates
may also sell insurance or debt cancellation products, including products which
result in the cancellation of some or all of the amount of a Receivable upon the
death or disability of the Obligor or any casualty with respect to the Financed
Vehicle.

 

(f)          Records documenting collection efforts shall be maintained during
the period a Receivable is delinquent in accordance with the Credit and
Collection Policy. Such records shall be maintained on at least a periodic basis
that is not less frequent than as set forth in the Credit and Collection Policy,
and describe the entity’s activities in monitoring delinquent pool assets
including, for example, phone calls, letters and payment rescheduling plans in
cases where delinquency is deemed temporary (e.g., illness or unemployment) in
accordance with the Credit and Collection Policy.

 

Section 4.03 Realization upon Receivables. Consistent with the standards,
policies and procedures required by this Agreement and the Credit and Collection
Policy, the Servicer shall use reasonable efforts to repossess or otherwise
convert the ownership of and liquidate any Financed Vehicle securing a
Receivable with respect to which the Servicer shall have determined that
eventual payment in full is unlikely; provided, however, that the Servicer may
elect not to repossess a Financed Vehicle if in its good faith judgment it
determines that the proceeds ultimately recoverable with respect to such
Receivable would not be greater than the expense of such repossession. In
repossessing or otherwise converting the ownership of a Financed Vehicle and
liquidating a Receivable, the Servicer is authorized to follow such customary
practices and procedures as it shall deem necessary or advisable, consistent
with the standard of care required by Section 4.01, which practices and
procedures may include reasonable efforts to realize upon any recourse to
Dealers, the sale of the related Financed Vehicle at public or private sale, the
submission of claims under an insurance policy and other actions by the Servicer
in order to realize upon a Receivable; provided, however, that in any case in
which the Financed Vehicle shall have suffered damage, the Servicer shall not
expend funds in connection with any repair or towards the repossession of such
Financed Vehicle unless it shall determine in its reasonable judgment that such
repair or repossession shall increase the related Liquidation Proceeds by an
amount materially greater than the expense for such repair or repossession. The
Servicer shall be entitled to recover all reasonable expenses incurred by it in
the course of repossessing and liquidating a Financed Vehicle into cash
proceeds, but only out of the cash proceeds of the sale of such Financed
Vehicle, any deficiency obtained from the related Obligor or any amounts
received from recourse to the related Dealer.

 

 7

(2019-A Sale and Servicing Agreement)

 

 

Section 4.04 [Reserved].

 

Section 4.05 Maintenance of Security Interests in Financed Vehicles. The
Servicer shall, in accordance with its customary servicing procedures, take such
steps as are necessary to maintain perfection of the security interest created
by each Receivable in the related Financed Vehicle. The provisions set forth in
this Section are the sole requirements under the Basic Documents with respect to
the maintenance of collateral or security on the Receivables. It is understood
that the Financed Vehicles are the collateral and security for the Receivables,
but that the certificate of title with respect to a Financed Vehicle does not
constitute collateral and merely evidences such security interest. The Servicer
is hereby authorized to take such steps as are necessary to re-perfect such
security interest on behalf of the Issuer and the Indenture Trustee in the event
of the relocation of a Financed Vehicle, or for any other reason. In the event
that the assignment of a Receivable to the Issuer is insufficient, without a
notation on the related Financed Vehicle’s certificate of title, or without
fulfilling any additional administrative requirements under the laws of the
state in which such Financed Vehicle is located, to perfect a security interest
in the related Financed Vehicle in favor of the Issuer, the Servicer hereby
agrees that the designation of HCA as the secured party on the certificate of
title is in its capacity as agent of the Issuer.

 

Section 4.06 Covenants of Servicer. By its execution and delivery of this
Agreement, the Servicer hereby covenants as follows (upon which covenants the
Issuer, the Indenture Trustee and the Owner Trustee rely in accepting the
Receivables and delivering the applicable Securities):

 

(a)          Liens in Force. The Servicer will not release the Financed Vehicle
securing any Receivable from the security interest granted by such Receivable in
whole or in part except (i) in the event of payment in full by or on behalf of
the Obligor thereunder or payment in full less a deficiency which the Servicer
would not attempt to collect in accordance with its customary servicing
practices, (ii) in connection with repossession and sale of the Financed Vehicle
or (iii) as may be required by an insurer in order to receive proceeds from any
Insurance Policy covering such Financed Vehicle;

 

(b)          No Impairment. The Servicer shall do nothing to impair the rights
of the Trust in the property of the Trust;

 

 8

(2019-A Sale and Servicing Agreement)

 

 

(c)          No Amendments. The Servicer shall (i) not extend the date for final
payment by the Obligor of any Receivable beyond the last day of the Collection
Period prior to the Class C Stated Maturity Date; or (ii) reduce the APR or
unpaid principal balance with respect to any Receivable other than as required
by applicable law.

 

(d)          Safekeeping. The Servicer, in its capacity as custodian, shall
hold, or cause its agent to hold, the Receivable Files for the benefit of the
Issuer and the Indenture Trustee in accordance with its customary servicing
practices. For the avoidance of doubt, the Servicer may, in accordance with its
customary servicing practices, (i) maintain all or a portion of the Receivable
Files in electronic form and (ii) maintain custody of all or any portion of the
Receivable Files with one or more of its agents or designees.

 

Section 4.07 Purchase of Receivables Upon Breach. Upon discovery by any party
hereto of a breach of any of the covenants set forth in Section 4.02, 4.03, 4.05
or 4.06 which materially and adversely affects the interests of the Issuer or
the Noteholders, the party discovering such breach shall give prompt written
notice thereof to the other parties hereto; provided, that delivery of a
Servicer’s Certificate shall be deemed to constitute prompt written notice
thereof to the other party; provided, further, that the failure to give such
notice shall not affect any obligation of the Servicer under this Section 4.07.
Following a breach described in the preceding sentence, the Servicer shall
either (a) correct or cure such breach or (b) purchase any Receivable materially
and adversely affected by such breach from the Issuer, in either case on or
before the Payment Date following the end of the Collection Period which
includes the 60th day (or, if the Servicer elects, an earlier Payment Date)
after the date that the Servicer became aware or was notified of such breach.
Any such breach or failure will be deemed not to materially and adversely affect
the Noteholders or the Issuer if such breach or failure does not affect the
ability of the Issuer or the Noteholders to receive and retain timely payment in
full on such Receivable. Any such purchase by the Servicer shall be at a price
equal to the Purchased Amount. In consideration for such repurchase, the
Servicer shall make (or shall cause to be made) a payment to the Issuer equal to
the Purchased Amount by depositing such amount into the Collection Account in
accordance with Section 5.04 on the Business Day preceding such Payment Date
(or, if the Servicer elects, an earlier Payment Date). Upon payment of such
Purchased Amount by the Servicer, the Issuer and the Indenture Trustee shall
release and shall execute and deliver such instruments of release, transfer or
assignment, in each case without recourse or representation, as shall be
reasonably necessary to vest in the Servicer or its designee any Receivable
repurchased pursuant hereto. It is understood and agreed that the obligation of
the Servicer to purchase any Receivable as described above shall constitute the
sole remedy respecting such breach available to the Issuer, the Owner Trustee,
the Certificateholders, the Noteholders and the Indenture Trustee.

 

Section 4.08 Servicing Fee. The Servicing Fee shall be payable to the Servicer
on each Payment Date. The Servicing Fee shall be calculated on the basis of a
360-day year comprised of twelve 30-day months. In addition, the Servicer will
be entitled to retain all late fees, extension fees, non-sufficient funds
charges and any and all other administrative fees and expenses or similar
charges allowed by applicable law with respect to any Receivable. The Servicer
also will be entitled to receive Investment Earnings on amounts on deposit in
the Collection Account during each Collection Period. The Servicer shall be
required to pay all expenses incurred by it in connection with its activities
under this Agreement (including taxes imposed on the Servicer and expenses
incurred in connection with distributions and reports made by the Servicer to
the Owner Trustee and the Indenture Trustee). The Servicer shall be required to
pay all of the Indenture Trustee’s fees, expenses, reimbursements and
indemnifications.

 

 9

(2019-A Sale and Servicing Agreement)

 

 

Section 4.09 Servicer’s Certificate. The Servicer shall prepare and deliver to
the Owner Trustee, the Indenture Trustee, and the Depositor, with a copy to each
Rating Agency, on or before the second Business Day prior to each Payment Date a
Servicer’s Certificate containing all information necessary to make the
distributions to be made on the related Payment Date pursuant to Section 5.05
for the related Collection Period and such Servicer’s Certificate shall be
certified by a Responsible Officer of the Servicer to the effect that the
information provided is complete and no Servicer Termination Events have
occurred. If any defaults have occurred, such Servicer’s Certificate will
provide an explanation of such Servicer Termination Events. At the sole option
of the Servicer, each Servicer’s Certificate may be delivered in electronic or
hard copy format. Such Servicer’s Certificate as described in this section shall
be in substantially the form attached to this Agreement as Exhibit B.

 

Section 4.10 Annual Statement as to Compliance, Notice of Servicer Termination
Event.

 

(a)          The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee, and each Rating Agency, within 120 days after the end of the Servicer’s
fiscal year (or, in the case of the first such certificate, not later than April
30, 2020), an Officer’s Certificate signed by a Responsible Officer of the
Servicer, stating that (i) a review of the activities of the Servicer during the
preceding 12-month period (or such shorter period in the case of the first such
Officer’s Certificate) and of the performance of its obligations under this
Agreement has been made under such officer’s supervision and (ii) to such
officer’s knowledge, based on such review, the Servicer has fulfilled all its
obligations under this Agreement throughout such period or, if there has been a
default in the fulfillment of any such obligation, specifying each such default
known to such officer and the nature and status thereof.

 

(b)          The Servicer shall deliver to the Owner Trustee, the Indenture
Trustee, and each Rating Agency, promptly after having obtained knowledge
thereof, written notice in an Officer’s Certificate of any event that with the
giving of notice or lapse of time or both would become a Servicer Termination
Event under Section 8.01. Except to the extent set forth in this Section 4.10(b)
and Sections 4.09 and 8.04 of this Agreement and Sections 3.07, 3.19 and 5.01 of
the Indenture, the Basic Documents do not require any policies or procedures to
monitor any performance or other triggers and events of default.

 

Section 4.11 Compliance with Regulation AB. The Servicer agrees to perform all
duties and obligations applicable to or required of the Issuer set forth in
Appendix B attached hereto and made a part hereof in all respects and makes the
representations and warranties therein applicable to it.

 

Section 4.12 Access to Certain Documentation and Information Regarding
Receivables. The Servicer shall provide to representatives of the Owner Trustee,
the Indenture Trustee and the Certificateholders reasonable access to the
documentation regarding the Receivables and the related Trust property. The
Servicer will provide such access to any Noteholder only in such cases where the
Servicer shall be required by applicable statutes or regulations to permit a
Noteholder to review such documentation. In each case, access shall be afforded
without charge, but only upon reasonable request and during the normal business
hours at the offices of the Servicer. Nothing in this Section shall affect the
obligation of the Servicer to observe any applicable law prohibiting disclosure
of information regarding the Obligors and the failure of the Servicer to provide
access to information as a result of such obligation shall not constitute a
breach of this Section.

 

 10

(2019-A Sale and Servicing Agreement)

 

 

Section 4.13 Term of Servicer. The Servicer hereby covenants and agrees to act
as Servicer under, and for the term of, this Agreement, subject to the
provisions of Sections 7.03 and 7.06.

 

Section 4.14 Annual Independent Accountants’ Report. For so long as the Issuer
is subject to the reporting requirements under the Exchange Act, the Servicer
shall cause a firm of independent certified public accountants, which may also
render other services to the Servicer or its Affiliates, to deliver to the Owner
Trustee, the Indenture Trustee, and each Rating Agency, within 120 days after
the end of each fiscal year (or, in the case of the first such report, not later
than April 30, 2020), a report addressed to the Board of Directors of the
Servicer, the Owner Trustee, and the Indenture Trustee, to the effect that such
firm has audited the books and records of the Servicer and issued its report
thereon and that (a) such audit was made in accordance with generally accepted
auditing standards and accordingly included such tests of the accounting records
and such other auditing procedures as such firm considered necessary in the
circumstances and (b) the firm is independent of the Depositor and the Servicer
within the meaning of the Code of Professional Ethics of the American Institute
of Certified Public Accountants.

 

Section 4.15 Reports to the Commission. The Servicer shall, or shall cause the
Depositor to, on behalf of the Issuer, execute and cause to be filed with the
Commission any periodic reports required to be filed with respect to the
issuance of the Notes under the provisions of the Exchange Act and the rules and
regulations of the Commission thereunder. The Depositor shall, at its expense,
cooperate in any reasonable request made by the Servicer in connection with such
filings.

 

Section 4.16 Compensation of Indenture Trustee. The Servicer will:

 

(a)          pay the Indenture Trustee (and any separate trustee or co-trustee
appointed pursuant to Section 6.11 of the Indenture (a “Separate Trustee”)) from
time to time reasonable compensation for all services rendered by the Indenture
Trustee or Separate Trustee, as the case may be, under the Indenture (which
compensation shall not be limited by any provision of law in regard to the
compensation of a trustee of an express trust);

 

(b)          except as otherwise expressly provided in the Indenture, reimburse
the Indenture Trustee or any Separate Trustee upon its request for all
reasonable expenses, disbursements and advances incurred or made by the
Indenture Trustee or Separate Trustee, as the case may be, in accordance with
any provision of the Indenture (including the reasonable compensation, expenses
and disbursements of its agents and counsel), except any such expense,
disbursement or advance as may be attributable to its negligence or bad faith;

 

(c)          indemnify the Indenture Trustee and any Separate Trustee and their
respective agents for, and hold them harmless against, any losses, liability or
expense incurred without negligence or bad faith on their part, arising out of
or in connection with the acceptance or administration of the transactions
contemplated by the Indenture and the other Basic Documents, including the
reasonable costs and expenses of defending themselves against any claim or
liability in connection with the exercise or performance of any of their powers
or duties under the Indenture; and

 

 11

(2019-A Sale and Servicing Agreement)

 

 

(d)          indemnify the Owner Trustee and its agents, successors, assigns and
servants in accordance with Section 8.02 of the Trust Agreement to the extent
that amounts thereunder have not been paid pursuant to Section 5.05 of this
Agreement.

 

ARTICLE V.

 

DISTRIBUTIONS; STATEMENTS TO SECURITYHOLDERS

 

Section 5.01 Accounts.

 

(a)          (i) On or prior to the Closing Date, the Servicer shall establish,
or cause to be established, an account with and in the name of the Indenture
Trustee (the “Collection Account”), which shall be maintained as an Eligible
Account and shall bear a designation clearly indicating that the amounts
deposited thereto are held for the benefit of the Noteholders.

 

(ii) On or prior to the Closing Date, the Servicer shall establish and maintain,
or cause to be established and maintained, for the benefit of the Issuer and the
Noteholders an Eligible Account (the “Reserve Account”), bearing a designation
clearly indicating that the funds deposited therein are held in trust for the
benefit of the Issuer and the Noteholders.

 

(iii) Funds on deposit in the Reserve Account, shall be invested by the
Indenture Trustee in Eligible Investments selected in writing by the Servicer;
provided, however, that if the Servicer fails to select any Eligible Investment
for any funds on deposit in the Reserve Account by 2:00 p.m., New York City time
(or such other time as may be agreed by the Servicer and the Indenture Trustee),
on any Business Day, such funds shall, to the fullest extent practicable, be
invested in Eligible Investments in accordance with standing instructions most
recently given by the Servicer.  All such Eligible Investments shall be held by
the Indenture Trustee for the benefit of the Noteholders, the Certificateholders
and the Issuer.  Unless the Rating Agency Condition is satisfied (other than
with respect to S&P, but with satisfaction of the Rating Agency Notification
with respect to S&P if S&P is rating any Outstanding Class of Notes) with
respect to different investments, funds on deposit in the Reserve Account shall
be invested in Eligible Investments that will mature so that such funds will be
available on the Business Day preceding the next Payment Date.  Funds deposited
in the Reserve Account, upon the maturity of any Eligible Investments on a day
which immediately precedes a Payment Date, are not required to be invested
overnight. Notwithstanding any other provision of this Agreement or any other
Transaction Document, funds on deposit in the Reserve Account shall only be
invested in Eligible Investments deemed to be “cash equivalents” for purposes of
17 CFR Part 246.4(b)(2) of Regulation RR, as determined by the Servicer. The
Indenture Trustee shall have no obligation to determine whether any investment
of funds on deposit in the Reserve Account meet the requirements of 17 CFR Part
246.4(b)(2) of Regulation RR.

 

 12

(2019-A Sale and Servicing Agreement)

 

 

(iv)  Funds on deposit in the Collection Account shall be invested by the
Indenture Trustee in Eligible Investments selected in writing by the Servicer;
provided, however, that if the Servicer fails to select any Eligible Investments
for any funds on deposit in the Collection Account by 2:00 p.m., New York City
time (or such other time as may be agreed by the Servicer and the Indenture
Trustee), on any Business Day, such funds shall, to the fullest extent
practicable, be invested in Eligible Investments in accordance with standing
instructions most recently given by the Servicer.  All such Eligible Investments
shall be held by the Indenture Trustee for the benefit of the Noteholders and/or
the Certificateholders, as applicable.  Unless the Rating Agency Condition is
satisfied (other than with respect to S&P, but with satisfaction of the Rating
Agency Notification with respect to S&P if S&P is rating any Outstanding Class
of Notes) with respect to different investments, funds on deposit in the
Collection Account shall be invested in Eligible Investments that will mature so
that such funds will be available on the Business Day preceding the next Payment
Date.  Investment Earnings on amounts on deposit in the Collection Account, net
of losses and investment expenses, shall be released to the Servicer on each
Payment Date and shall be the property of the Servicer.

 

(v) Except as otherwise provided hereunder or agreed in writing among the
parties hereto, the Servicer shall retain the authority to institute,
participate and join in any plan of reorganization, readjustment, merger or
consolidation with respect to the issuer of any securities held in the
Collection Account or the Reserve Account, and, in general, to exercise each and
every other power or right with respect to each such asset or investment as
individuals generally have and enjoy with respect to their own assets and
investment, including power to vote upon any securities.

 

(b)          (i) Except as otherwise provided herein, the Indenture Trustee
shall possess all right, title and interest in all funds identified and all
funds on deposit from time to time in the Trust Accounts and in all proceeds
thereof. The Trust Accounts (other than the Reserve Account) shall be under the
sole dominion and control of the Indenture Trustee for the benefit of the
Noteholders and the Certificateholders, as the case may be. The Reserve Account
shall be under the sole dominion and control of the Indenture Trustee for the
benefit of the Issuer, which such Reserve Account has been pledged by the Issuer
to the Indenture Trustee for the benefit of the Noteholders. If, at any time, a
Trust Account ceases to be an Eligible Account, the Indenture Trustee (or the
Servicer on its behalf) shall within ten (10) Business Days (or such longer
period, not to exceed 15 calendar days, as to which the Rating Agency Condition
is satisfied (other than with respect to S&P, but with satisfaction of the
Rating Agency Notification with respect to S&P if S&P is rating any Outstanding
Class of Notes)) establish a new Trust Account as an Eligible Account and shall
transfer any cash or any investments from the account that is no longer an
Eligible Account to the Trust Account. Neither the Servicer nor the Indenture
Trustee shall in any way be held liable by reason of any insufficiency in any
Trust Account resulting from any investment loss in any Eligible Investment.

 

 13

(2019-A Sale and Servicing Agreement)

 

 

(ii) The Servicer shall have the power, revocable by the Indenture Trustee or by
the Owner Trustee with the consent of the Indenture Trustee, to instruct the
Indenture Trustee in writing to make withdrawals and payments from the Trust
Accounts and the Certificate Distribution Account for the purpose of withdrawing
any amounts deposited in error into such accounts.

 

(c)          Except for the Collection Account, the Reserve Account and the
Certificate Distribution Account, there are no accounts required to be
maintained under the Basic Documents. No checks shall be issued, printed or
honored with respect to the Collection Account or the Reserve Account.

 

Section 5.02 Application of Collections. All payments identified from or on
behalf of an Obligor during each Collection Period with respect to each
Receivable (other than a Purchased Receivable) shall be applied to interest and
principal in accordance with the Simple Interest Method. The Servicer shall make
all deposits of Collections and other Available Amounts identified into the
Collection Account on the second Business Day following identification thereof.
However, so long as the Monthly Remittance Condition is satisfied, the Servicer
may retain such amounts identified during a Collection Period until one Business
Day prior to the related Payment Date. The “Monthly Remittance Condition” shall
be deemed to be satisfied if (i) HCA or one of its Affiliates is the Servicer,
(ii) no Servicer Termination Event has occurred and is continuing and (iii) HCA
has a short-term debt rating of at least “F1” from Fitch and “A-1” from S&P.
Notwithstanding the foregoing, the Servicer may remit Collections to the
Collection Account on any other alternate remittance schedule (but not later
than the Business Day prior to the related Payment Date) if the Rating Agency
Condition is satisfied (other than with respect to S&P, but with satisfaction of
the Rating Agency Notification with respect to S&P if S&P is rating any
Outstanding Class of Notes), with respect to such alternate remittance schedule.
Pending deposit into the Collection Account, Collections may be commingled and
used by the Servicer at its own risk and are not required to be segregated from
its own funds.

 

Section 5.03 Property of the Trust. All payments and other proceeds of any type
and from any source on or with respect to the Receivables shall be the property
of the Trust, subject to the Lien of the Indenture and the rights of the
Indenture Trustee thereunder.

 

Section 5.04 Purchased Amounts. The Servicer or the Seller, as applicable, shall
deposit or cause to be deposited in the Collection Account, on the date
specified in Section 3.03 or Section 4.07, the aggregate Purchased Amount with
respect to Purchased Receivables and the Servicer shall deposit therein all
amounts to be paid under Section 4.07. All such deposits with respect to any
such date which is a Payment Date shall be made in immediately available funds
on or before the Business Day preceding such Payment Date. The Servicer shall
deposit or cause to be deposited into the Collection Account, on the date
specified in Section 9.01, (i) the aggregate Purchased Amount with respect to
all Receivables pursuant to the Servicer’s exercise of the Optional Purchase,
less (ii) the amounts on deposit in the Reserve Account on the date of such
Optional Purchase. Notice of this amount shall be provided in writing by the
applicable party to the Indenture Trustee.

 

 14

(2019-A Sale and Servicing Agreement)

 

 

Section 5.05 Distributions.

 

(a)          The Servicer shall calculate all amounts required to be deposited
pursuant to this Section and deliver a Servicer’s Certificate on or before the
second Business Day prior to each Payment Date pursuant to Section 4.09.

 

(b)          On each Payment Date, except as specified in Section 5.04(b) of the
Indenture, the Servicer shall instruct the Indenture Trustee in writing (based
on the information contained in the Servicer’s Certificate delivered on or
before the second Business Day prior to each Payment Date pursuant to Section
4.09) to make distributions from Available Amounts on deposit in the Collection
Account, including amounts deposited pursuant to Section 5.06(b) and (c), in the
following order and priority:

 

(i) to the Servicer, the Servicing Fee, including any unpaid Servicing Fees with
respect to one or more prior Collection Periods (except amounts on deposit in
the Reserve Account may not be used for this purpose as long as the Servicer is
HCA or an Affiliate thereof), and Advances not previously reimbursed to the
Servicer (except amounts on deposit in the Reserve Account may not be used for
this purpose);

 

(ii) to the Class A Noteholders, (a) the aggregate amount of interest accrued
for the related Interest Period on each of the Class A Notes at their respective
interest rates on the principal outstanding as of the previous Payment Date
after giving effect to all payments of principal to the Class A Noteholders on
the preceding Payment Date; and (b) the excess, if any, of the amount of
interest payable to the Class A Noteholders on those prior Payment Dates over
the amounts actually paid to the Class A Noteholders on those prior Payment
Dates, plus interest on any such shortfall at their respective interest rates to
the extent permitted by law; provided that if there are not sufficient funds
available to pay the entire amount of the accrued and unpaid interest on the
Class A Notes, the amounts available shall be applied to the payment of such
interest on the Class A Notes on a pro rata basis based upon the amount of
interest due on each Class of Class A Notes;

 

(iii) to the Noteholders, for distribution pursuant to Section 8.02(d) of the
Indenture, the First Priority Principal Distribution Amount, if any;

 

(iv) to the Class B Noteholders, (a) the aggregate amount of interest accrued
for the related Interest Period on each of the Class B Notes at the Class B Rate
on the principal outstanding as of the previous Payment Date after giving effect
to all payments of principal to the Class B Noteholders on the preceding Payment
Date; and (b) the excess, if any, of the amount of interest payable to the Class
B Noteholders on prior Payment Dates over the amounts actually paid to the Class
B Noteholders on those prior Payment Dates, plus interest on any such shortfall
at the Class B Rate to the extent permitted by law;

 

 15

(2019-A Sale and Servicing Agreement)

 

 

(v) to the Noteholders, for distribution pursuant to Section 8.02(d) of the
Indenture, the Second Priority Principal Distribution Amount, if any;

 

(vi) to the Class C Noteholders, (a) the aggregate amount of interest accrued
for the related Interest Period on each of the Class C Notes at the Class C Rate
on the principal outstanding as of the previous Payment Date after giving effect
to all payments of principal to the Class C Noteholders on the preceding Payment
Date; and (b) the excess, if any, of the amount of interest payable to the Class
C Noteholders on prior Payment Dates over the amounts actually paid to the Class
C Noteholders on prior Payment Dates, plus interest on any such shortfall at the
Class C Rate to the extent permitted by law;

 

(vii) to the Noteholders, for distribution pursuant to Section 8.02(d) of the
Indenture, the Regular Principal Distribution Amount;

 

(viii) to the Reserve Account, from Available Amounts remaining, the amount, if
any, necessary to cause the amount on deposit in that account to equal the
Reserve Account Required Amount;

 

(ix) first, to the Indenture Trustee and the Owner Trustee, pro rata, and
second, to the Asset Representations Reviewer, any reimbursements, expenses and
indemnification amounts, in each case to the extent such reimbursements,
expenses and indemnification amounts have not been previously paid by the
Servicer and to the Securities Intermediary, any accrued and unpaid
indemnification expenses owed to it; and

 

(x) any remaining Available Amounts indicated in the Servicer’s Report to be for
deposit into the Certificate Distribution Account for subsequent distribution to
the Certificateholder pursuant to Section 5.02 of the Trust Agreement.

 

Section 5.06 Reserve Account.

 

(a)          On or prior to the Closing Date, the Depositor shall deposit an
amount equal to the Reserve Account Deposit into the Reserve Account from the
net proceeds of the sale of the Notes. The Reserve Account shall be an asset of
the Issuer and pledged to the Indenture Trustee for the benefit of the
Noteholders and the Issuer.

 

(b)          In the event that the Servicer’s Certificate states that there is
an Available Amounts Shortfall, then the Indenture Trustee shall, upon written
directions from the Servicer, withdraw the Reserve Account Withdrawal Amount
from the Reserve Account and deposit such Reserve Account Withdrawal Amount into
the Collection Account no later than 12:00 noon, New York City time, on the
Business Day prior to the related Payment Date.

 

(c)          With respect to each Collection Period, the Indenture Trustee
shall, upon written directions from the Servicer, withdraw any Investment
Earnings from amounts on deposit in the Reserve Account and deposit such amounts
into the Collection Account no later than 12:00 noon, New York City time, on the
Business Day prior to the related Payment Date.

 

 16

(2019-A Sale and Servicing Agreement)

 

 

(d)          In the event that on any Payment Date the amount on deposit in the
Reserve Account shall be less than the Reserve Account Required Amount, the
Available Amounts remaining after the payment of the amounts set forth in
Section 5.05(b)(i) through (ix), up to an amount equal to such shortfall, shall
be deposited by the Indenture Trustee, upon written directions from the
Servicer, to the Reserve Account on such Payment Date.

 

(e)          Subject to Section 9.01, following the payment in full of the
Outstanding Amount of the Notes and of all other amounts owing or to be
distributed hereunder or under the Indenture or the Trust Agreement and the
termination of the Trust, the Indenture Trustee shall, upon written directions
from the Servicer, distribute any amount then on deposit in the Reserve Account
to the Depositor. Notwithstanding the other provisions of this clause (e), in
the event that the Servicer exercises its right to an Optional Purchase pursuant
to Section 9.01, the Indenture Trustee shall, upon written directions from the
Servicer, withdraw any remaining amount on deposit in the Reserve Account and
deposit such amounts into the Collection Account no later than 12:00 noon, New
York City time, on the Business Day prior to the date of the Optional Purchase.
On the date that all amounts are withdrawn from the Reserve Account pursuant to
this Section, the Indenture Trustee and the Owner Trustee shall release their
security interest in, to and under such amounts.

 

Section 5.07 Statements to Securityholders. On or before the second Business Day
prior to each Payment Date, the Servicer shall provide to the Indenture Trustee
(with a copy to each Rating Agency) for the Indenture Trustee to make available
to each Noteholder of record as of the most recent Record Date and to the Owner
Trustee for the Owner Trustee to forward to each Certificateholder of record as
of the most recent Record Date a statement substantially in the form of Exhibit
A.

 

No disbursements shall be made directly by the Servicer to a Noteholder, and the
Servicer shall not be required to maintain any investor record relating to the
posting of disbursements or otherwise.

 

The Indenture Trustee may make any such statement which it is required to
provide to the Noteholders, including, without limitation, all information as
may be required to enable each Noteholder to prepare its respective federal and
state income tax returns (and, at its option, any additional files containing
the same information in an alternative format), via its internet web site
(initially located at www.sf.citidirect.com). In connection with providing
access to the Indenture Trustee’s website, the Indenture Trustee may require
registration and the acceptance of certain terms and conditions. The Indenture
Trustee shall have the right to change the way such statements are distributed
in order to make such distributions more convenient and/or more accessible to
the above parties and the Indenture Trustee shall provide timely and adequate
notification to the Noteholders regarding any such changes; provided, however,
that the Indenture Trustee will also mail copies of any such statements to any
requesting Noteholder who provides a written request.

 

Section 5.08 Advances by the Servicer. By the close of business on the day
required by Section 5.01 hereof, the Servicer may, in its sole discretion,
deposit into the Collection Account, out of its own funds, an Advance; provided,
however, that the Servicer shall not make any Advances with respect to Defaulted
Receivables. The Servicer shall not charge interest on amounts so advanced.

 

 17

(2019-A Sale and Servicing Agreement)

 

 

ARTICLE VI.

 

THE DEPOSITOR

 

Section 6.01 Representations of Depositor. The Depositor makes the following
representations on which the Issuer relies in accepting the Receivables and
delivering the Securities. Such representations speak as of the Closing Date and
shall survive the sale, transfer and assignment of the Receivables by the
Depositor to the Issuer and the subsequent pledge thereof to the Indenture
Trustee pursuant to the Indenture.

 

(a)          Organization and Good Standing. The Depositor has been duly
organized and is validly existing as a limited liability company in good
standing under the laws of the State of Delaware, with the power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted.

 

(b)          Due Qualification. The Depositor is duly qualified to do business
as a foreign limited liability company in good standing, and has obtained all
necessary licenses and approvals, in all jurisdictions where the failure to do
so would reasonably be expected to materially and adversely affect the
Depositor’s ability to transfer the Receivables to the Trust pursuant to this
Agreement or the validity or enforceability of the Receivables.

 

(c)          Power and Authority. The Depositor has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their respective terms; the Depositor has full power
and authority to sell and assign the property to be sold and assigned to and
deposited with the Issuer, and the Depositor shall have duly authorized such
sale and assignment to the Issuer by all necessary limited liability company
action; and the execution, delivery and performance of this Agreement and the
other Basic Documents to which the Depositor is a party have been and will be
duly authorized by the Depositor by all necessary limited liability company
action.

 

(d)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Basic Documents to which the Depositor is a party
and the performance of its obligations under this Agreement and the other Basic
Documents do not conflict with, result in any breach of any of the terms or
provisions of or constitute (with or without notice or lapse of time, or both) a
default under, the limited liability company agreement of the Depositor, or any
indenture, agreement or other instrument to which the Depositor is a party or by
which it is bound, or result in the creation or imposition of any Lien upon any
of its properties pursuant to the terms of any such indenture, agreement or
other instrument (other than this Agreement and the other Basic Documents), or
violate any law or, to the Depositor’s knowledge any order, rule or regulation
applicable to the Depositor of any court or of any federal or state regulatory
body, administrative agency or other governmental instrumentality having
jurisdiction over the Depositor or its properties. There shall be no breach of
the representations and warranties in this paragraph resulting from any of the
foregoing breaches, violations, Liens or other matters which, individually or in
the aggregate, would not materially and adversely affect the Depositor’s ability
to perform its obligations under the Basic Documents or the consummation of the
transactions as contemplated by the Basic Documents.

 

 18

(2019-A Sale and Servicing Agreement)

 

 

(e)          No Proceedings. There are no proceedings or investigations pending
or, to the Depositor’s knowledge, threatened in writing against the Depositor
before any court, regulatory body, administrative agency or other governmental
instrumentality having jurisdiction over the Depositor or its properties: (i)
asserting the invalidity of this Agreement or any other Basic Document; (ii)
seeking to prevent the issuance of the Notes or the Certificates or the
consummation of any of the transactions contemplated by this Agreement or any
other Basic Document; (iii) seeking any determination or ruling that would
materially and adversely affect the performance by the Depositor of its
obligations under, or the validity or enforceability of, this Agreement or any
other Basic Document to which the Depositor is a party; or (iv) seeking to
adversely affect the federal income tax attributes of the Trust, the Notes or
the Certificates.

 

(f)          Valid Sale, Binding Obligation. The Basic Documents constitute a
valid sale, transfer and assignment to the Issuer of all right, title and
interest of the Depositor in the Receivables and the proceeds thereof. The
Receivables will not be considered part of the Depositor’s estate in the event
of a bankruptcy of the Depositor. This Agreement and the other Basic Documents
to which the Depositor is a party, when duly executed and delivered by the other
parties hereto and thereto, shall constitute legal, valid and binding
obligations of the Depositor, enforceable against the Depositor in accordance
with their respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency, reorganization or similar laws now or hereafter in
effect relating to or affecting creditors’ rights generally and to general
principles of equity (whether applied in a proceeding at law or in equity).

 

(g)          No Consents. The Depositor is not required to obtain the consent of
any other party or any consent, license, approval, registration, authorization,
or declaration of or with any governmental authority, bureau or agency in
connection with the execution, delivery, performance, validity or enforceability
of this Agreement or any other Basic Document to which it is a party that has
not already been obtained, other than (i) UCC filings and (ii) consents,
licenses, approvals, registrations, authorizations or declarations which, if not
obtained or made, would not have a material adverse effect on the enforceability
or collectibility of the Receivables or would not materially and adversely
affect the ability of the Depositor to perform its obligations under the Basic
Documents.

 

(h)          Ordinary Course. The transactions contemplated by this Agreement
and the other Basic Documents to which the Depositor is a party are in the
ordinary course of the Depositor’s business.

 

(i)          Solvency. The Depositor is not insolvent, nor will the Depositor be
made insolvent by the transfer of the Receivables, nor does the Depositor
contemplate any pending insolvency.

 

Section 6.02 Company Existence. During the term of this Agreement, the Depositor
will keep in full force and effect its existence, rights and franchises under
the laws of the jurisdiction of its formation and will obtain and preserve its
qualification to do business in each jurisdiction in which the failure to be so
qualified would materially and adversely affect the validity and enforceability
of this Agreement, the Basic Documents, the proper administration of this
Agreement or the transactions contemplated hereby. In addition, all transactions
and dealings between the Depositor and its Affiliates will be conducted on an
arm’s-length basis.

 

 19

(2019-A Sale and Servicing Agreement)

 

 

Section 6.03 Liability of Depositor.

 

(a)          The Depositor shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Depositor under this
Agreement (which shall not include distributions on account of the Notes or the
Certificates).

 

(b)          The Issuer, the Servicer, the Indenture Trustee and the Owner
Trustee, by entering into or accepting this Agreement, acknowledge and agree
that they have no right, title or interest in or to the Other Assets of the
Depositor. To the extent that, notwithstanding the agreements and provisions
contained in the preceding sentence, the Issuer, the Servicer, the Indenture
Trustee or the Owner Trustee either (i) asserts an interest or claim to, or
benefit from, Other Assets, or (ii) is deemed to have any such interest, claim
to, or benefit in or from Other Assets, whether by operation of law, legal
process, pursuant to applicable provisions of insolvency laws or otherwise
(including by virtue of Section 1111(b) of the Bankruptcy Code or any successor
provision having similar effect under the Bankruptcy Code), then the Issuer, the
Servicer, the Indenture Trustee or the Owner Trustee further acknowledges and
agrees that any such interest, claim or benefit in or from Other Assets is and
will be expressly subordinated to the indefeasible payment in full, which, under
the terms of the relevant documents relating to the securitization or conveyance
of such Other Assets, are entitled to be paid from, entitled to the benefits of,
or otherwise secured by such Other Assets (whether or not any such entitlement
or security interest is legally perfected or otherwise entitled to a priority of
distributions or application under applicable law, including insolvency laws,
and whether or not asserted against the Depositor), including the payment of
post-petition interest on such other obligations and liabilities. This
subordination agreement will be deemed a subordination agreement within the
meaning of Section 510(a) of the Bankruptcy Code. The Issuer, the Servicer, the
Indenture Trustee and the Owner Trustee each further acknowledges and agrees
that no adequate remedy at law exists for a breach of this Section 6.03(b) and
the terms of this Section 6.03(b) may be enforced by an action for specific
performance. The provisions of this Section 6.03(b) will be for the third party
benefit of those entitled to rely thereon and will survive the termination of
this Agreement.

 

Section 6.04 Merger or Consolidation of, or Assumption of the Obligations of,
Depositor. Any Person (a) into which the Depositor may be merged or
consolidated, (b) resulting from any merger, conversion, or consolidation to
which the Depositor is a party, (c) succeeding to the business of the Depositor,
or (d) more than 50% of the voting stock or voting power and 50% or more of the
economic equity of which is owned directly or indirectly by any affiliate of
HCA, which Person in any of the foregoing cases executes an agreement of
assumption to perform every obligation of the Depositor under this Agreement,
will be the successor to the Depositor under this Agreement without the
execution or filing of any document or any further act on the part of any of the
parties to this Agreement. Notwithstanding the foregoing, if the Depositor
enters into any of the foregoing transactions and is not the surviving entity,
(x) the Depositor shall deliver to the Indenture Trustee an Officer’s
Certificate and an Opinion of Counsel each stating that such merger, conversion,
consolidation or succession and such agreement of assumption comply with this
Section 6.04 and that all conditions precedent, if any, provided for in this
Agreement relating to such transaction have been complied with and (y) the
Depositor will deliver to the Indenture Trustee an Opinion of Counsel either (A)
stating that, in the opinion of such counsel, all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary fully to preserve and protect the interest of the Issuer and the
Indenture Trustee, respectively, in the Receivables, and reciting the details of
such filings, or (B) stating that, in the opinion of such counsel, no such
action is necessary to preserve and protect such interest. It shall be a
condition precedent to any of the foregoing transactions that (1) the Rating
Agency Condition shall be satisfied (other than with respect to S&P, but with
satisfaction of the Rating Agency Notification with respect to S&P if S&P is
rating any Outstanding Class of Notes) with respect to such merger,
consolidation or succession shall not result in a reduction, withdrawal or
downgrade of the then-current rating of each class of Notes and (2) the
organizational documents of the surviving entity shall contain bankruptcy
remoteness protections that are not materially less favorable to the Noteholders
than those contained in the limited liability company agreement of the
Depositor.

 

 20

(2019-A Sale and Servicing Agreement)

 

 

Section 6.05 Amendment of Depositor’s Organizational Documents. The Depositor
shall not amend its organizational documents except in accordance with the
provisions thereof.

 

ARTICLE VII.

 

THE SERVICER

 

Section 7.01 Representations of Servicer. The Servicer makes the following
representations upon which the Issuer is deemed to have relied in acquiring the
Receivables. Such representations speak as of the Closing Date and shall survive
the sale of the Receivables to the Issuer and the pledge thereof to the
Indenture Trustee pursuant to the Indenture.

 

(a)          Organization and Good Standing. The Servicer has been duly
organized and is validly existing as a corporation in good standing under the
laws of the State of its incorporation, with the corporate power and authority
to own its properties and to conduct its business as such properties are
currently owned and such business is presently conducted, and had at all
relevant times, and has, the corporate power, authority and legal right to
acquire, own, and service the Receivables.

 

(b)          Due Qualification. The Servicer is duly qualified to do business as
a foreign corporation in good standing, and has obtained all necessary licenses
and approvals, in all jurisdictions where the failure to do so would reasonably
be expected to materially and adversely affect the Servicer’s ability to
acquire, own and service the Receivables.

 

(c)          Power and Authority. The Servicer has the power and authority to
execute and deliver this Agreement and the other Basic Documents to which it is
a party and to carry out their respective terms; and the execution, delivery and
performance of this Agreement and the other Basic Documents to which it is a
party have been duly authorized by the Servicer by all necessary corporate
action.

 

 21

(2019-A Sale and Servicing Agreement)

 

 

(d)          No Violation. The consummation of the transactions contemplated by
this Agreement and the other Basic Documents to which it is a party and the
performance of its obligations under this Agreement do not conflict with, result
in any breach of any of the terms and provisions of, or constitute (with or
without notice or lapse of time or both) a default under, the articles of
incorporation or bylaws of the Servicer, or any indenture, agreement, mortgage,
deed of trust or other instrument to which the Servicer is a party or by which
it is bound; or result in the creation or imposition of any Lien upon any of its
properties pursuant to the terms of any such indenture, agreement, mortgage,
deed of trust or other instrument (other than this Agreement and the other Basic
Documents), or violate any law or, to the Servicer’s knowledge, any order, rule
or regulation applicable to the Servicer of any court or federal or state
regulatory body, administrative agency or other governmental instrumentality
having jurisdiction over the Servicer or any of its properties. There shall be
no breach of the representations and warranties in this paragraph resulting from
any of the foregoing breaches, violations, Liens or other matters which,
individually or in the aggregate, would not materially and adversely affect the
Servicer’s ability to perform its obligations under the Basic Documents.

 

(e)          No Proceedings. There are no proceedings or investigations pending
or, to the Servicer’s knowledge, threatened in writing, against the Servicer
before any court, regulatory body, administrative agency or other tribunal or
governmental instrumentality having jurisdiction over the Servicer or its
properties: (i) asserting the invalidity of this Agreement or any of the other
Basic Documents; (ii) seeking to prevent the issuance of the Securities or the
consummation of any of the transactions contemplated by this Agreement or any of
the other Basic Documents; (iii) seeking any determination or ruling that would
materially and adversely affect the performance by the Servicer of its
obligations under, or the validity or enforceability of, this Agreement or any
of the other Basic Documents; or (iv) seeking to adversely affect the federal
income tax or other federal, state or local tax attributes of the Securities.

 

(f)          Binding Obligation. This Agreement and the other Basic Documents to
which it is a party constitute legal, valid and binding obligations of the
Servicer, enforceable against the Servicer in accordance with their respective
terms, except as the enforceability thereof may be limited by bankruptcy,
insolvency, reorganization or other similar laws affecting the enforcement of
creditors’ rights generally and to general principles of equity whether applied
in a proceeding in equity or at law.

 

(g)          No Consents. The Servicer is not required to obtain the consent of
any other party or any consent, license, approval or authorization, or
registration or declaration with, any governmental authority, bureau or agency
in connection with the execution, delivery, performance, validity or
enforceability of this Agreement, other than (i) UCC filings and (ii) consents,
licenses, approvals, registrations, authorizations or declarations which, if not
obtained or made, would not have a material adverse effect on the enforceability
or collectibility of the Receivables or would not materially and adversely
affect the ability of the Servicer to perform its obligations under the Basic
Documents.

 

 22

(2019-A Sale and Servicing Agreement)

 

 

Section 7.02 Indemnities of Servicer.

 

(a)          The Servicer shall be liable in accordance herewith only to the
extent of the obligations specifically undertaken by the Servicer and the
representations made by the Servicer under this Agreement.

 

(b)          The Servicer shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, the Securityholders and the Depositor
and any of the officers, directors, employees and agents of the Issuer, the
Owner Trustee and the Indenture Trustee from and against any and all costs,
expenses, losses, damages, claims and liabilities arising out of or resulting
from the use, ownership or operation by the Servicer or any Affiliate thereof of
a Financed Vehicle, excluding any losses incurred in connection with the sale of
any repossessed Financed Vehicles in compliance with the terms of this
Agreement.

 

(c)          The Servicer shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee and the Depositor and their respective
officers, directors, agents and employees, and the Securityholders, from and
against any taxes that may at any time be asserted against any of such parties
with respect to the transactions contemplated in this Agreement, including any
sales, gross receipts, tangible or intangible personal property, privilege or
license taxes (but not including any federal or other income taxes, including
franchise taxes asserted with respect to, and as of the date of, the transfer of
the Receivables to the Trust or the issuance and original sale of the
Securities), and any costs and expenses in defending against the same.

 

(d)          The Servicer shall indemnify, defend and hold harmless the Issuer,
the Owner Trustee, the Indenture Trustee, and any of the officers, directors,
employees or agents of the Issuer, the Owner Trustee and the Indenture Trustee
from and against any and all costs, expenses, losses, claims, damages and
liabilities to the extent that such cost, expense, loss, claim, damage or
liability arose out of, or was imposed upon any such Person through, the
negligence or willful misfeasance of the Servicer in the performance of its
duties or by failure to perform its obligations under this Agreement or by
reason of reckless disregard of its obligations and duties under this Agreement.

 

(e)          The Servicer shall compensate and indemnify the Indenture Trustee
to the extent provided in Section 6.08 of the Indenture.

 

For purposes of this Section, in the event of the termination of the rights and
obligations of HCA (or any successor thereto pursuant to Section 7.03) as
Servicer pursuant to Section 8.02, or the resignation by such Servicer pursuant
to this Agreement, such Servicer shall be deemed to be the Servicer pending
appointment of a successor Servicer (other than the Indenture Trustee) pursuant
to Section 8.03.

 

Indemnification under this Section shall survive the resignation or removal of
the Servicer or the termination of this Agreement, and shall include reasonable
fees and expenses of counsel and reasonable expenses of litigation, including,
without limitation, any legal fees, costs and expenses incurred in connection
with any enforcement (including any action, claim or suit brought) of any
indemnification or other obligation of the Servicer). If the Servicer shall have
made any indemnity payments pursuant to this Section and the Person to or on
behalf of whom such payments are made thereafter collects any of such amounts
from others, such Person shall promptly repay such amounts to the Servicer,
without interest. The Servicer shall pay all amounts due, pursuant to this
Section, with respect to the Indenture Trustee and Owner Trustee as set forth in
Section 5.05(b)(xi).

 

 23

(2019-A Sale and Servicing Agreement)

 

 

Section 7.03 Merger or Consolidation of, or Assumption of the Obligations of,
Servicer. The Servicer shall not merge or consolidate with any other Person,
convey, transfer or lease substantially all its assets as an entirety to another
Person, or permit any other Person to become the successor to the Servicer’s
business unless, after such merger, consolidation, conveyance, transfer, lease
or succession, the successor or surviving entity shall be capable of fulfilling
the duties of the Servicer contained in this Agreement. Any Person (a) into
which the Servicer may be merged or consolidated, (b) resulting from any merger
or consolidation to which the Servicer shall be a party, (c) that acquires by
conveyance, transfer or lease substantially all of the assets of the Servicer or
(d) succeeding to the business of the Servicer, which Person shall execute an
agreement of assumption to perform every obligation of the Servicer under this
Agreement, shall be the successor to the Servicer under this Agreement without
the execution or filing of any paper or any further act on the part of any of
the parties to this Agreement. The Servicer shall provide notice of any merger,
consolidation or succession pursuant to this Section 7.03 to the Owner Trustee,
the Indenture Trustee and each Rating Agency. Notwithstanding the foregoing, the
Servicer shall not merge or consolidate with any other Person or permit any
other Person to become a successor to the Servicer’s business unless (a)
immediately after giving effect to such transaction, no representation or
warranty made pursuant to Section 7.01 shall have been breached (for purposes
hereof, such representations and warranties shall speak as of the date of the
consummation of such transaction) and no event that, after notice or lapse of
time or both, would become a Servicer Termination Event shall have occurred, (b)
the Servicer shall have delivered to the Owner Trustee and the Indenture Trustee
an Officer’s Certificate and an Opinion of Counsel each stating that such
consolidation, merger or succession and such agreement of assumption comply with
this Section 7.03 and that all conditions precedent provided for in this
Agreement relating to such transaction have been complied with and (c) the
Servicer shall have delivered to the Owner Trustee and the Indenture Trustee an
Opinion of Counsel stating that either (i) all financing statements and
continuation statements and amendments thereto have been executed and filed that
are necessary to preserve and protect the interest of the Trust and the
Indenture Trustee, respectively, in the assets of the Trust and reciting the
details of such filings or (ii) no such action shall be necessary to preserve
and protect such interest.

 

Section 7.04 Limitation on Liability of Servicer and Others. None of the
Servicer or any of its directors, officers, employees or agents shall be under
any liability to the Issuer, the Depositor, the Indenture Trustee, the Owner
Trustee, the Noteholders or the Certificateholders, except as provided in this
Agreement, for any action taken or for refraining from the taking of any action
pursuant to this Agreement; provided, however, that this provision shall not
protect the Servicer or any such Person against any liability that would
otherwise be imposed by reason of a breach of this Agreement or willful
misfeasance or bad faith in the performance of duties. The Servicer and any
director, officer, employee or agent of the Servicer may conclusively rely in
good faith on the written advice of counsel or on any document of any kind prima
facie properly executed and submitted by any Person respecting any matters
arising under this Agreement.

 

 24

(2019-A Sale and Servicing Agreement)

 

 

Section 7.05 Delegation of Duties. The Servicer may, at any time without notice
or consent, delegate (a) any or all of its duties (including, without
limitation, its duties as custodian) under the Basic Documents to any of its
Affiliates or (b) specific duties to sub-contractors who are in the business of
performing such duties; provided, that no such delegation shall relieve the
Servicer of its responsibility with respect to such duties and the Servicer
shall remain obligated and liable to the Issuer and the Indenture Trustee for
its duties hereunder as if the Servicer alone were performing such duties. The
fees and expenses of any subservicer shall be as agreed between the Servicer and
such subservicer from time to time, and none of the Owner Trustee, the Indenture
Trustee, the Issuer or the Securityholders shall have any responsibility
thereof. For any servicing activities delegated to third parties in accordance
with this Section 7.05, the Servicer shall follow such policies and procedures
to monitor the performance of such third parties and compliance with such
servicing activities as the Servicer follows with respect to comparable motor
vehicle receivables serviced by the Servicer for its own account.

 

Section 7.06 Servicer Not to Resign.

 

(a)          Subject to the provisions of Section 7.03, the Servicer shall not
resign from the obligations and duties imposed on it by this Agreement as
Servicer except upon a determination that the performance of its duties under
this Agreement shall no longer be permissible under applicable law.

 

(b)          Notice of any determination that the performance by the Servicer of
its duties hereunder is no longer permitted under applicable law shall be
communicated to the Owner Trustee and the Indenture Trustee at the earliest
practicable time (and, if such communication is not in writing, shall be
confirmed in writing at the earliest practicable time) and any such
determination shall be evidenced by an Opinion of Counsel to such effect
delivered by the Servicer to the Owner Trustee and the Indenture Trustee
concurrently with or promptly after such notice. No resignation of the Servicer
shall become effective until a successor shall have assumed the responsibilities
and obligations of the Servicer in accordance with Section 8.03. If no successor
Servicer has been appointed within 30 days of resignation or removal, the
Servicer, as the case may be, may petition any court of competent jurisdiction
for such appointment.

 

Section 7.07 Fidelity Bond. The Servicer is not required to maintain a fidelity
bond or errors and omissions policy.

 

ARTICLE VIII.

 

DEFAULT

 

Section 8.01 Servicer Termination Events. For purposes of this Agreement, the
occurrence and continuance of any of the following shall constitute a “Servicer
Termination Event”:

 

(a)          Any failure by the Servicer to deposit into any Account any
proceeds or payment required to be so delivered or to direct the Indenture
Trustee to make the required payment from any Account under the terms of this
Agreement that continues unremedied for a period of five Business days after
written notice is received by the Servicer or after discovery of such failure by
a Responsible Officer of the Servicer;

 

 25

(2019-A Sale and Servicing Agreement)

 

 

(b)          Failure on the part of the Servicer duly to observe or perform, in
any material respect, any covenants or agreements of the Servicer set forth in
this Agreement, which failure (i) materially and adversely affects the rights of
the Securityholders and (ii) continues unremedied for a period of 60 days after
discovery of such failure by a Responsible Officer of the Servicer or after the
date on which written notice of such failure requiring the same to be remedied
shall have been given to the Servicer by any of the Owner Trustee, the Indenture
Trustee or Noteholders evidencing not less than 50% of the Outstanding Amount of
the Controlling Class of Notes;

 

(c)          If any representation or warranty of the Servicer, in its capacity
as Servicer, made in this Agreement shall prove to be incorrect in any material
respect as of the time when the same shall have been made and the incorrectness
of such representation or warranty has a material adverse effect on the Issuer
or the Noteholders and such failure continues unremedied for 90 days after
discovery thereof by a Responsible Officer of the Servicer or receipt by the
Servicer of written notice thereof from the Indenture Trustee or the Noteholders
representing not less than 50% of the Outstanding Amounts of the Notes; or

 

(d)          The occurrence of an Insolvency Event with respect to the Servicer;

 

provided, however, that a delay or failure of performance referred to under
clause (a) above for a period of 10 days or clause (b) or (c) above for a period
of 30 days will not constitute a Servicer Termination Event if such delay or
failure was caused by force majeure or other similar occurrence.

 

Section 8.02 Consequences of a Servicer Termination Event. If a Servicer
Termination Event shall occur, the Indenture Trustee or Noteholders evidencing
more than 50% of the voting interests of the Controlling Class may, by notice
given in writing to the Servicer (and to the Indenture Trustee, the Owner
Trustee and the Depositor if given by such Noteholders), terminate all of the
rights and obligations of the Servicer under this Agreement. On or after the
receipt by the Servicer of such written notice, all authority, power,
obligations and responsibilities of the Servicer under this Agreement
automatically shall pass to, be vested in and become obligations and
responsibilities of the successor Servicer; provided, however, that the
successor Servicer shall have no liability with respect to any obligation that
was required to be performed by the terminated Servicer prior to the date that
the successor Servicer becomes the Servicer or any claim of a third party based
on any alleged action or inaction of the terminated Servicer. The successor
Servicer is authorized and empowered by this Agreement to execute and deliver,
on behalf of the terminated Servicer, as attorney-in-fact or otherwise, any and
all documents and other instruments and to do or accomplish all other acts or
things necessary or appropriate to effect the purposes of such notice of
termination, whether to complete the transfer and endorsement of the Receivables
and related documents to show the Indenture Trustee (or the Owner Trustee if the
Notes have been paid in full) as lienholder or secured party on the related
certificates of title of the Financed Vehicles or otherwise. The terminated
Servicer agrees to cooperate with the successor Servicer in effecting the
termination of the responsibilities and rights of the terminated Servicer under
this Agreement, including the transfer to the successor Servicer for
administration by it of all money and property held by the Servicer with respect
to the Receivables and other records relating to the Receivables, including any
portion of the Receivables File held by the Servicer and a computer tape in
readable form as of the most recent Business Day containing all information
necessary to enable the successor Servicer to service the Receivables. The
terminated Servicer shall also provide the successor Servicer access to Servicer
personnel and computer records in order to facilitate the orderly and efficient
transfer of servicing duties.

 

 26

(2019-A Sale and Servicing Agreement)

 

 

Section 8.03 Appointment of Successor Servicer.

 

(a)          On and after the time the Servicer receives a notice of termination
pursuant to Section 8.02 or upon the resignation of the Servicer pursuant to
Section 7.06, the Indenture Trustee or the Noteholders evidencing more than 50%
of the voting interests of the Controlling Class shall appoint a successor
Servicer which shall be the successor in all respects to the Servicer in its
capacity as Servicer under this Agreement and shall be subject to all the
rights, responsibilities, restrictions, duties, liabilities and termination
provisions relating to the Servicer under this Agreement, except as otherwise
stated herein. The Depositor, the Owner Trustee, the Indenture Trustee and such
successor Servicer shall take such action, consistent with this Agreement, as
shall be necessary to effectuate any such succession. In the event that the
Indenture Trustee and the Noteholders are unable to appoint a successor within
thirty (30) days of the date of the related notice of termination, the Indenture
Trustee may petition a court of competent jurisdiction to appoint a successor
Servicer. If a successor Servicer is acting as Servicer hereunder, it shall be
subject to termination under Section 8.02 upon the occurrence of any Servicer
Termination Event after its appointment as successor Servicer. The original
Servicer shall pay any and all fees and expenses incurred as a result of a
transfer of servicing.

 

(b)          The Noteholders evidencing more than 50% of the voting interests of
the Controlling Class shall have no liability to the Owner Trustee, the
Indenture Trustee, the Servicer, the Depositor, any Noteholders, any
Certificateholders or any other Person if they exercise their right to appoint a
successor to the Servicer. Pending appointment pursuant to the preceding
paragraph, the outgoing Servicer shall continue to act as Servicer until a
successor has been appointed and accepted such appointment.

 

(c)          Upon appointment, the successor Servicer shall be the successor in
all respects to the predecessor Servicer and shall be subject to all the
responsibilities, duties and liabilities arising thereafter relating thereto
placed on the predecessor Servicer, and shall be entitled to the Servicing Fee
and all the rights granted to the predecessor Servicer by the terms and
provisions of this Agreement.

 

Section 8.04 Notification to Securityholders. Upon any termination of, or
appointment of a successor to, the Servicer pursuant to this Article VIII, the
Administrator shall give prompt written notice thereof to the Certificateholders
and each Rating Agency, and the Indenture Trustee shall give prompt written
notice thereof to the Noteholders.

 

 27

(2019-A Sale and Servicing Agreement)

 

 

Section 8.05 Waiver of Past Defaults. The Noteholders evidencing more than 50%
of the voting interests of the Controlling Class may, on behalf of all
Securityholders, waive in writing any default by the Servicer in the performance
of its obligations hereunder and its consequences, except a default in making
any required deposits to or payments from any of the Trust Accounts in
accordance with this Agreement. Upon any such waiver of a past default, such
default shall cease to exist, and any Servicer Termination Event arising
therefrom shall be deemed to have been remedied for every purpose of this
Agreement. No such waiver shall extend to any subsequent or other default or
impair any right consequent thereto.

 

ARTICLE IX.

 

TERMINATION

 

Section 9.01 Optional Purchase of All Receivables.

 

(a)          On each Payment Date as of which the Pool Balance is equal to or
less than 5% of the Initial Pool Balance, the Servicer shall have the option to
purchase the Receivables (the “Optional Purchase”). To exercise such Optional
Purchase, the Servicer shall deposit into the Collection Account pursuant to
Section 5.04 an amount equal to (i) the aggregate Purchased Amount for the
Receivables, less (ii) the amounts on deposit in the Reserve Account on such
date, and shall succeed to all interests in and to the Receivables. The exercise
of such option shall cause all outstanding Notes to be due and payable under the
Indenture and effect a redemption, in whole but not in part, of all outstanding
Notes. To avoid insufficient funds being available to make all payments as set
forth in Section 5.05(b) in full, any funds remaining on deposit in the Reserve
Account when the Optional Purchase is exercised shall be deposited into the
Collection Account pursuant to Section 5.06(e).

 

(b)          As described in Article 9 of the Trust Agreement, notice of any
termination of the Trust shall be given by the Servicer to the Owner Trustee and
the Indenture Trustee as soon as practicable after the Servicer has received
notice thereof.

 

(c)          Following the satisfaction and discharge of the Indenture and the
payment in full of the principal of and interest on the Notes, the
Certificateholders will succeed to the rights of the Noteholders hereunder and
the Trust will succeed to the rights of, and assume the obligations to make
payments to Certificateholders of, the Indenture Trustee pursuant to this
Agreement.

 

ARTICLE X.

 

MISCELLANEOUS

 

Section 10.01 Amendment.

 

(a)          This Agreement may be amended by the Depositor and the Servicer,
but without the consent of the Indenture Trustee, the Owner Trustee, any of the
Noteholders or the Certificateholders, to cure any ambiguity, to correct or
supplement any provisions in this Agreement, or for the purpose of correcting
any inconsistency with the Prospectus, or for the purpose of adding any
provisions to or changing in any manner or eliminating any of the provisions in
this Agreement or of modifying in any manner the rights of the Noteholders or
the Certificateholders subject to the satisfaction of one of the following
conditions:

 

 28

(2019-A Sale and Servicing Agreement)

 

 

(i) the Depositor or the Servicer delivers an Opinion of Counsel or an Officer’s
Certificate to the Indenture Trustee to the effect that such amendment will not
materially and adversely affect the interests of the Noteholders (and, if the
Certificates are then held by anyone other than the Depositor or a U.S.
Affiliate of the Depositor, the Certificateholders); or

 

(ii) the Rating Agency Condition is satisfied (other than with respect to S&P,
but with satisfaction of the Rating Agency Notification with respect to S&P if
S&P is rating any Outstanding Class of Notes) with respect to such action.

 

(b)          This Agreement may also be amended from time to time by the
Depositor, the Servicer and the Issuer, with the prior written consent of the
Indenture Trustee and Noteholders holding not less than a majority of the
Outstanding Amount of the Controlling Class of Notes, for the purpose of adding
any provisions to or changing in any manner or eliminating any of the provisions
of this Agreement or of modifying in any manner the rights of the
Securityholders; provided, however, that no such amendment shall (i) reduce the
interest rate or principal amount of any Note or delay the Stated Maturity Date
of any Note without the consent of the Holder of such Note or (ii) reduce the
aforesaid percentage of the Outstanding Amount of the Notes, the Securityholders
of which are required to consent to any such amendment, without the consent of
the Noteholders holding all Outstanding Notes and Certificateholders holding all
outstanding Certificates.

 

Promptly after the execution of any amendment or consent, the Administrator
shall furnish written notification of the substance of such amendment or consent
to each Securityholder, the Indenture Trustee and each Rating Agency.

 

It shall not be necessary for the consent of Securityholders pursuant to this
Section to approve the particular form of any proposed amendment or consent, but
it shall be sufficient if such consent shall approve the substance thereof.

 

Prior to the execution of any amendment to this Agreement, the Owner Trustee, on
behalf of the Issuer, and the Indenture Trustee shall be entitled to receive and
rely upon an Opinion of Counsel stating that the execution of such amendment is
authorized or permitted by this Agreement and the Opinion of Counsel referred to
in Section 10.02(i)(i). The Owner Trustee, on behalf of the Issuer, and the
Indenture Trustee may, but shall not be obligated to, enter into any such
amendment that affects the Owner Trustee’s or the Indenture Trustee’s, as
applicable, own rights, duties or immunities under this Agreement or otherwise.

 

Section 10.02 Protection of Title to Trust.

 

(a)          The Servicer shall file such financing statements and cause to be
filed such continuation statements, all in such a manner and in such places as
may be required by law fully to preserve, maintain and protect the interest of
the Issuer and the Indenture Trustee in the Receivables and the proceeds
thereof. The Servicer shall deliver or cause to be delivered to the Owner
Trustee and the Indenture Trustee file-stamped copies of, or filing receipts
for, any document filed as provided above as soon as available following such
filing.

 

 29

(2019-A Sale and Servicing Agreement)

 

 

(b)          Neither the Depositor nor the Servicer shall change its name,
identity or organizational structure in any manner that would, could or might
make any financing statement or continuation statement filed in accordance with
paragraph (a) above insufficient within the meaning of Section 9-503 of the UCC,
unless it shall have given the Owner Trustee and the Indenture Trustee at least
five days’ prior written notice thereof and shall have promptly filed
appropriate amendments to all previously filed financing statements or
continuation statements.

 

(c)          The Servicer shall at all times maintain each office from which it
shall service Receivables, and its principal executive office, within the United
States of America.

 

(d)          The Servicer shall maintain accounts and records as to each
Receivable accurately and in sufficient detail to permit (i) the reader thereof
to know at any time the status of each such Receivable, including payments and
recoveries made and payments owing (and the nature of each) and (ii)
reconciliation between payments or recoveries on or with respect to each such
Receivable and the amounts from time to time deposited in the Collection Account
in respect of each such Receivable.

 

(e)          The Servicer shall maintain its computer systems so that, from and
after the time of sale under this Agreement of the Receivables, the Servicer’s
master computer records (including any backup archives) that refer to a
Receivable shall indicate clearly the interest of the Issuer in such Receivable
and that such Receivable is owned by the Issuer and has been pledged to the
Indenture Trustee. Indication of the Issuer’s interest in a Receivable shall be
deleted from or modified on the Servicer’s computer systems when, and only when,
the related Receivable shall have been paid in full or repurchased.

 

(f)          If at any time the Depositor or the Servicer shall propose to sell,
grant a security interest in or otherwise transfer any interest in motor vehicle
receivables to any prospective purchaser, lender or other transferee, the
Servicer shall give to such prospective purchaser, lender or other transferee
computer tapes, records or printouts (including any restored from backup
archives) that, if they shall refer in any manner whatsoever to any Receivable,
shall indicate clearly that such Receivable has been sold and is owned by the
Issuer and has been pledged to the Indenture Trustee.

 

(g)          The Servicer shall permit the Indenture Trustee and its agents upon
reasonable notice and at any time during normal business hours to inspect, audit
and make copies of and abstracts from the Servicer’s records regarding any
Receivable.

 

(h)          Upon request, the Servicer shall furnish to the Owner Trustee or
the Indenture Trustee, within fifteen Business Days, a list of all Receivables
(by contract number and name of Obligor) then held as part of the Trust,
together with a reconciliation of such list to the Schedule of Receivables and
to each of the Servicer’s Certificates furnished prior to such request
indicating removal of Receivables from the Trust.

 

(i)          Upon request, the Servicer shall deliver to the Owner Trustee and
the Indenture Trustee:

 

 30

(2019-A Sale and Servicing Agreement)

 

 

(i) promptly after the execution and delivery of this Agreement and each
amendment hereto, an Opinion of Counsel stating that, in the opinion of such
counsel, either (A) all financing statements and continuation statements have
been filed that are necessary to fully preserve and protect the interest of the
Trust and the Indenture Trustee in the Receivables, and reciting the details of
such filings or referring to prior Opinions of Counsel in which such details are
given, or (B) no such action shall be necessary to preserve and protect such
interest; and

 

(ii) within 90 days after the beginning of each calendar year beginning with the
first calendar year beginning more than three months after the Cutoff Date, an
Opinion of Counsel, dated as of a date during such 90-day period, stating that,
in the opinion of such counsel, either (A) all financing statements and
continuation statements have been filed that are necessary to fully preserve and
protect the interest of the Trust and the Indenture Trustee in the Receivables,
and reciting the details of such filings or referring to prior Opinions of
Counsel in which such details are given, or (B) no such action shall be
necessary to preserve and protect such interest.

 

(j)          Restrictions on Liens. The Servicer shall not (i) create, incur or
suffer to exist, or agree to create, incur or suffer to exist, or consent to or
permit in the future (upon the occurrence of a contingency or otherwise) the
creation, incurrence or existence of any Lien on or restriction on
transferability of any Receivable except for the Lien of the Indenture and the
restrictions on transferability imposed by this Agreement or (ii) file any UCC
financing statements in any jurisdiction that names HCA, the Servicer or the
Depositor as a debtor, and any Person other than the Depositor, the Indenture
Trustee or the Issuer as a secured party, or sign any security agreement
authorizing any secured party thereunder to file any such financing statement
with respect to the Receivables or the related property.

 

Each Opinion of Counsel referred to in Section 10.02(i) above shall specify any
action necessary (as of the date of such opinion) to be taken in the following
year to preserve and protect such interest.

 

Section 10.03 Notices. All demands, notices, communications and instructions
upon or to the Depositor, the Servicer, the Issuer, the Owner Trustee, the
Indenture Trustee or any Rating Agency under this Agreement shall be in writing,
personally delivered, faxed and followed by first class mail, or mailed by
certified mail, return receipt requested (or with respect to any Rating Agency,
electronically delivered), and shall be deemed to have been duly given upon
receipt (a) in the case of the Depositor, to 3161 Michelson Drive, Suite 1900,
Irvine, California 92612, Attention: President and Secretary; (b) in the case of
the Servicer and HCA, to 3161 Michelson Drive, Suite 1900, Irvine, California
92612, Attention: Treasurer; (c)  in the case of the Issuer or the Owner
Trustee, to U.S. Bank Trust National Association, 300 Delaware Avenue, 9th
Floor, Wilmington, DE 19801, Attention: Corporate Trust Administration; (d) in
the case of Fitch, to Fitch Ratings, Inc., 33 Whitehall Street, New York, NY
10004, Attention: Asset Backed Surveillance; (e) in the case of the Indenture
Trustee, at the Corporate Trust Office; and (f) in the case of S&P, via
electronic delivery to Servicer_reports@sandp.com or at the following address:
55 Water Street (40th Floor), New York, New York 10041, Attention: ABS
Surveillance Department; or, as to each of the foregoing, at such other address
as shall be designated by written notice to the other parties.

 

 31

(2019-A Sale and Servicing Agreement)

 

 

Section 10.04 Assignment by the Depositor or the Servicer. Notwithstanding
anything to the contrary contained herein, except as provided in Sections 6.04
and 7.03 herein and as provided in the provisions of this Agreement concerning
the resignation of the Servicer, this Agreement may not be assigned by the
Depositor or the Servicer.

 

Section 10.05 Limitations on Rights of Others. The provisions of this Agreement
are solely for the benefit of the Depositor, the Servicer, the Issuer, the Owner
Trustee, the Certificateholders, the Indenture Trustee and the Noteholders, and
nothing in this Agreement, whether express or implied, shall be construed to
give to any other Person any legal or equitable right, remedy or claim in the
Trust Estate or under or in respect of this Agreement or any covenants,
conditions or provisions contained herein.

 

Section 10.06 Severability. Any provision of this Agreement that is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 10.07 Counterparts. This Agreement may be executed by the parties hereto
in any number of counterparts, each of which when so executed and delivered
shall be an original, but all of which shall together constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page to this
Agreement by facsimile shall be effective as delivery of a manually executed
counterpart of this Agreement.

 

Section 10.08 Headings. The headings of the various Articles and Sections herein
are for convenience of reference only and shall not define or limit any of the
terms or provisions hereof.

 

Section 10.09 GOVERNING LAW. THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE
WITH THE LAWS OF THE STATE OF NEW YORK, AND THE OBLIGATIONS, RIGHTS AND REMEDIES
OF THE PARTIES HEREUNDER SHALL BE DETERMINED IN ACCORDANCE WITH SUCH LAWS.

 

Section 10.10 Assignment by Issuer. The Depositor hereby acknowledges and
consents to any mortgage, pledge, assignment and grant of a security interest by
the Issuer to the Indenture Trustee pursuant to the Indenture for the benefit of
the Noteholders of all right, title and interest of the Issuer in, to and under
the Receivables or the assignment of any or all of the Issuer’s rights and
obligations hereunder to the Indenture Trustee.

 

Section 10.11 Nonpetition Covenants. Notwithstanding any prior termination of
this Agreement, the parties hereto shall not, prior to the date that is one year
and one day after the termination of this Agreement with respect to the Issuer
or the Depositor, acquiesce, petition or otherwise invoke or cause the Issuer or
the Depositor to invoke the process of any court or government authority for the
purpose of commencing or sustaining a case against the Issuer or the Depositor
under any federal or state bankruptcy, insolvency or similar law, or appointing
a receiver, liquidator, assignee, trustee, custodian, sequestrator or other
similar official of the Issuer or the Depositor or any substantial part of its
property, or ordering the winding up or liquidation of the affairs of the Issuer
or the Depositor.

 

 32

(2019-A Sale and Servicing Agreement)

 

 

Section 10.12 Limitation of Liability of Owner Trustee and Indenture Trustee.

 

(a)          Notwithstanding anything contained herein to the contrary, this
Agreement has been executed by U.S. Bank Trust National Association, not in its
individual capacity but solely in its capacity as Owner Trustee of the Issuer
and in no event shall U.S. Bank Trust National Association, in its individual
capacity or, except as expressly provided in the Trust Agreement, as Owner
Trustee of the Issuer have any liability for the representations, warranties,
covenants, agreements or other obligations of the Issuer hereunder or in any of
the certificates, notices or agreements delivered pursuant hereto, as to all of
which recourse shall be had solely to the assets of the Issuer in accordance
with the priorities set forth herein. For all purposes of this Agreement, in the
performance of its duties or obligations hereunder or in the performance of any
duties or obligations of the Issuer hereunder, the Owner Trustee shall be
subject to, and entitled to the benefits of, the terms and provisions of
Articles VI, VII and VIII of the Trust Agreement.

 

(b)          Notwithstanding anything contained herein to the contrary, this
Agreement has been accepted by Citibank, N.A., not in its individual capacity
but solely as Indenture Trustee, and in no event shall Citibank, N.A. have any
liability for the representations, warranties, covenants, agreements or other
obligations of the Issuer hereunder or in any of the certificates, notices or
agreements delivered pursuant hereto, as to all of which recourse shall be had
solely to the assets of the Issuer in accordance with the priorities set forth
herein.

 

(c)          No recourse under any obligation, covenant or agreement of the
Issuer contained in this Agreement shall be had against any agent of the Issuer
(including the Administrator and the Owner Trustee) as such by the enforcement
of any assessment or by any legal or equitable proceeding, by virtue of any
statute or otherwise; it being expressly agreed and understood that this
Agreement is solely an obligation of the Issuer as a Delaware statutory trust,
and that no personal liability whatever shall attach to or be incurred by any
agent of the Issuer (including the Administrator and the Owner Trustee), as
such, under or by reason of any of the obligations, covenants or agreements of
the Issuer contained in this Agreement, or implied therefrom, and that any and
all personal liability for breaches by the Issuer of any such obligations,
covenants or agreements, either at common law or at equity, or by statute or
constitution, of every such agent is hereby expressly waived as a condition of
and in consideration for the execution of this Agreement.

 

Section 10.13 Information to Be Provided by the Indenture Trustee.

 

(a)          For so long as the Servicer is filing reports under the Exchange
Act with respect to the Issuer, the Indenture Trustee shall (i) on or before the
fifth Business Day of each month, notify the Servicer, in writing, of any Form
10-D Disclosure Item with respect to the Indenture Trustee, together with a
description of any such Form 10-D Disclosure Item in form and substance
reasonably satisfactory to the Servicer; provided, however, that the Indenture
Trustee shall not be required to provide such information in the event that
there has been no change to the information previously provided by the Indenture
Trustee to Servicer and (ii) as promptly as practicable following notice to or
discovery by a Responsible Officer of the Indenture Trustee of any changes to
such information, provide to the Servicer, in writing, such updated information.

 

 33

(2019-A Sale and Servicing Agreement)

 

 

(b)          As soon as available but no later than March 15th of each calendar
year for so long as the Issuer is filing reports under the Exchange Act,
commencing in March 15, 2019, the Indenture Trustee shall:

 

(i) deliver to the Servicer a report regarding the Indenture Trustee’s
assessment of compliance with the Servicing Criteria during the immediately
preceding calendar year, as required under paragraph (b) of Rule 13a-18, Rule
15d-18 of the Exchange Act and Item 1122 of Regulation AB. Such report shall be
signed by an authorized officer of the Indenture Trustee, and shall address each
of the Servicing Criteria specified in Schedule I or such other criteria as
mutually agreed upon by the Servicer and the Indenture Trustee;

 

(ii) cause a firm of registered public accountants that is qualified and
independent with the meaning of Rule 2-01 of Regulation S-X under the Securities
Act to deliver a report for inclusion in the Issuer’s filing of Exchange Act
Form 10-K that attests to, and reports on, the assessment of compliance made by
the Indenture Trustee and delivered to the Servicer pursuant to the preceding
paragraph. Such attestation shall be in accordance with Rules 1-02(a)(3) and
2-02(g) of Regulation S-X under the Securities Act and the Exchange Act;

 

(iii) deliver to the Servicer and any other Person that will be responsible for
signing the certification (a “Sarbanes Certification”) required by Rules
13a-14(d) and 15d-14(d) under the Exchange Act (pursuant to Section 302 of the
Sarbanes-Oxley Act) on behalf of the Issuer or the Servicer substantially in the
form attached hereto as Exhibit C or such form as mutually agreed upon by the
Servicer and the Indenture Trustee; and

 

(iv) notify the Seller in writing of any affiliations or relationships (as
described in Item 1119 of Regulation AB) between the Indenture Trustee and any
Item 1119 Party, provided, that no such notification need be made if the
affiliations or relationships are unchanged from those provided in the
notification in the prior calendar year.

 

The Indenture Trustee acknowledges that the parties identified in clause (iii)
above may rely on the certification provided by the Indenture Trustee pursuant
to such clause in signing a Sarbanes Certification and filing such with the
Commission.

 

(c)          The Indenture Trustee agrees to perform all duties and obligations
applicable to or required of the Indenture Trustee set forth in Appendix B
attached hereto and made a part hereof in all respects and makes the
representations and warranties therein applicable to it.

 

 34

(2019-A Sale and Servicing Agreement)

 

 

(d)          The Indenture Trustee shall provide the Depositor and the Servicer
(each, a “Hyundai Party” and, collectively, the “Hyundai Parties”) with (i)
notification, as soon as practicable and in any event within five Business Days,
of all demands communicated to the Indenture Trustee for the repurchase or
replacement of any Receivable pursuant to Section 3.03 of this Agreement or
Section 7.02 of the Receivables Purchase Agreement, as applicable, including any
Repurchase Request, and (ii) promptly upon written request by a Hyundai Party,
any other information reasonably requested by a Hyundai Party in the Indenture
Trustee’s possession and that can be provided to the Hyundai Parties without
unreasonable effort or expense to facilitate compliance by the Hyundai Parties
with Rule 15Ga-1 under the Exchange Act, and Items 1104(e) and 1121(c) of
Regulation AB. In no event shall the Indenture Trustee have any responsibility
or liability in connection with any filing required to be made by a securitizer
under the Exchange Act or Regulation AB or with any Hyundai Parties’ compliance
with the Exchange Act or Regulation AB or (ii) any duty or obligation to
undertake any investigation or inquiry related to repurchase activity or
otherwise to assume any additional duties or responsibilities in respect of the
Basic Documents or the transactions contemplated thereby. For purposes of this
section, a “demand” is limited to a written or oral demand or enforcement of a
repurchase remedy received by a Responsible Officer of the Indenture Trustee
from a person or entity entitled to request enforcement of a repurchase remedy
under the terms of the Basic Documents. A demand does not include general
inquiries, including investor inquiries, regarding asset performance or possible
breaches of representations or warranties.

 

Section 10.14 Form 8-K Filings. So long as the Servicer is filing Exchange Act
Reports with respect to the Issuer, the Indenture Trustee shall promptly notify
the Servicer, but in no event later than one Business Day after its occurrence,
of any Reportable Event of which a Responsible Officer of the Indenture Trustee
has actual knowledge (other than a Reportable Event described in clause (a) or
(b) of the definition thereof as to which the Servicer has actual knowledge).
The Indenture Trustee shall be deemed to have actual knowledge of any such event
to the extent that it relates to the Indenture Trustee or any action or failure
to act by the Indenture Trustee. The statements contained in the Servicing
Criteria assessment and any other information with respect to Citibank, N.A.
provided by Citibank, N.A. to the Seller or its affiliates under this Section
10.14 or Section 10.13 (excluding clause (b)(ii)) shall be referred to as the
“Provided Information.”

 

[SIGNATURE PAGES FOLLOW]

 

 35

(2019-A Sale and Servicing Agreement)

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.

 

  HYUNDAI AUTO RECEIVABLES TRUST 2019-A         By: U.S. BANK TRUST
NATIONAL ASSOCIATION,     not in its individual capacity     but solely as Owner
Trustee         By: /s/ Matthew M. Smith   Name:      Matthew M. Smith   Title:
Vice President

 

 S-1

(2019-A Sale and Servicing Agreement)

 

 

  HYUNDAI ABS FUNDING, LLC,   as Depositor         By: /s/ Charley Changmin Yoon
  Name:      Charley Changmin Yoon   Title: President and Secretary

 

 S-2

(2019-A Sale and Servicing Agreement)

 

 

  HYUNDAI CAPITAL AMERICA,   as Servicer and Seller       By: /s/ Hyung Seok Lee
  Name:       Hyung Seok Lee   Title: Chief Financial Officer

 

 S-3

(2019-A Sale and Servicing Agreement)

 

 

  CITIBANK, N.A.,   not in its individual capacity   but solely as Indenture
Trustee       By: /s/ James Polcari   Name:       James Polcari   Title: Senior
Trust Officer

 

 S-4

(2019-A Sale and Servicing Agreement)

 

 

EXHIBIT A

 

Form of Record Date Statement

 

Hyundai Auto Receivables Trust 2019-A

 

Monthly Servicing Report   Collection Period [_____] Distribution Date [_____]
Transaction Month [_____] 30/360 Days [_____] Actual/360 Days [_____]

 

I. ORIGINAL DEAL PARAMETERS

 

Cutoff Date: March 8, 2019 Closing Date: April 10, 2019

 



    Dollars   Units   WAC   WARM     Original Pool Balance:   $[_____________]  
[_____]   [_____]   [_____]     Original Adj. Pool Balance:   $[_____________]  
                                        Dollar Amount   % of Pool   Note Rate  
    Final Payment
Date Class A-1 Notes Fixed   $[_____________]   [_____]   [_____]       [_____]
Class A-2 Notes Fixed   $[_____________]   [_____]   [_____]       [_____] Class
A-3 Notes Fixed   $[_____________]   [_____]   [_____]       [_____] Class A-4
Notes Fixed   $[_____________]   [_____]   [_____]       [_____] Class B Notes
Fixed   $[_____________]   [_____]   [_____]       [_____] Class C Notes Fixed  
$[_____________]   [_____]   [_____]       [_____] Total Securities  
$[_____________]   [_____]             Overcollateralization   $[_____________]
  [_____]             YSOA   $[_____________]   [_____]             Total
Original Pool Balance   $[_____________]   [_____]            

 

 



 

II.  POOL BALANCE AND PORTFOLIO INFORMATION       Beginning of Period   Ending
of Period   Change     Balance   Note Factor   Balance   Note Factor     Class
A-1 Notes   $[_____________]   [_____]   [_____]   [_____]   [_____] Class A-2
Notes   $[_____________]   [_____]   [_____]   [_____]   [_____] Class A-3 Notes
  $[_____________]   [_____]   [_____]   [_____]   [_____] Class A-4 Notes  
$[_____________]   [_____]   [_____]   [_____]   [_____] Class B Notes  
$[_____________]   [_____]   [_____]   [_____]   [_____] Class C Notes  
$[_____________]   [_____]   [_____]   [_____]   [_____] Total Securities  
$[_____________]   [_____]   [_____]   [_____]   [_____]

 

Weighted Avg. Coupon (WAC) [_____] [_____]   Weighted Avg. Remaining Maturity
(WARM) [_____] [_____]   Pool Receivables Balance $[_____________]
$[_____________]   Remaining Number of Receivables [_____] [_____]   Adjusted
Pool Balance $[_____________] $[_____________]  

 

 Exhibit A-1

(2019-A Sale and Servicing Agreement)

 

 

Hyundai Auto Receivables Trust 2019-A

 

Monthly Servicing Report   Collection Period [_____] Distribution Date [_____]
Transaction Month [_____] 30/360 Days [_____] Actual/360 Days [_____]

 

III. COLLECTIONS

 

Principal: Principal Collections $[_____________] Repurchased Contract Proceeds
Related to Principal $[_____________] Recoveries/Liquidation Proceeds
$[_____________]    Total Principal Collections $[_____________]   Interest:
Interest Collections $[_____________] Late Fees & Other Charges $[_____________]
Interest on Repurchase Principal $[_____________] Total Interest Collections
$[_____________]   Collection Account Investment Earnings $[_____________]
Reserve Account Investment Earnings $[_____________] Servicer Advances
$[_____________]   Total Collections $[_____________]

 

 

 Exhibit A-2

(2019-A Sale and Servicing Agreement)

 

 

Hyundai Auto Receivables Trust 2019-A

 

Monthly Servicing Report   Collection Period [_____] Distribution Date [_____]
Transaction Month [_____] 30/360 Days [_____] Actual/360 Days [_____]

 

IV.  DISTRIBUTIONS   Total Collections             $[_____________] Reserve
Account Investment Earnings             $[_____________] Reserve Account Draw  
          $[_____________] Total Available for Distribution            
$[_____________]   Amount Due   Interest Payment
Due but Unpaid
from Prior
Periods   Amount Paid     1.  Servicing Fee @1.00%:               Servicing Fee
Due $[_____________]   $[_____________]   $[_____________]   $[_____________]
Collection Account Interest             $[_____________] Late Fees & Other
Charges             $[_____________] Total due to Servicer            
$[_____________]                 2.  Class A Noteholders Interest:              
Class A-1 Notes $[_____________]       $[_____________]     Class A-2 Notes
$[_____________]       $[_____________]     Class A-3 Notes $[_____________]    
  $[_____________]     Class A-4 Notes $[_____________]       $[_____________]  
  Total Class A Interest: $[_____________]       $[_____________]  
$[_____________]                 3.  First Priority Principal Distribution:
$[_____________]       $[_____________]   $[_____________]                
4.  Class B Noteholders Interest: $[_____________]       $[_____________]  
$[_____________]                 5.  Second Priority Principal Distribution:
$[_____________]       $[_____________]   $[_____________]                
6.  Class C Noteholders Interest: $[_____________]       $[_____________]  
$[_____________]                 Available Funds Remaining:            
$[_____________]                 7.  Regular Principal Distribution Amount:    
        $[_____________]                   Distributable Amount       Paid
Amount     Class A-1 Notes         $[_____________]     Class A-2 Notes        
$[_____________]     Class A-3 Notes         $[_____________]     Class A-4
Notes         $[_____________]     Class A Notes Total: $[_____________]      
$[_____________]     Class B Notes Total: $[_____________]      
$[_____________]     Class C Notes Total: $[_____________]      
$[_____________]     Total Noteholders Principal $[_____________]      
$[_____________]                     8.  Required Deposit to the Reserve Account
          $[_____________]                 9.  Trustee and Asset Representations
Reviewer Expenses       $[_____________]                 10.  Remaining
Available Collections Released to Certificateholder       $[_____________]

 

 Exhibit A-3

(2019-A Sale and Servicing Agreement)

 

 

Hyundai Auto Receivables Trust 2019-A

 

Monthly Servicing Report   Collection Period [_____] Distribution Date [_____]
Transaction Month [_____] 30/360 Days [_____] Actual/360 Days [_____]

 

V. YIELD SUPPLEMENT OVERCOLLATERALIZATION AMOUNT (YSOA)

 

Beginning Period Required Amount $[_____________] Beginning Period Amount
$[_____________] Current Period Amortization $[_____________] Ending Period
Required Amount $[_____________] Ending Period Amount $[_____________] Next
Distribution Date Required Amount $[_____________]

 

VI. RESERVE ACCOUNT

 

Reserve Percentage of Initial Adjusted Pool Balance [_____________]% Beginning
Period Required Amount $[_____________] Beginning Period Amount $[_____________]
Current Period Release to Collection Account $[_____________] Current Period
Deposit $[_____________] Current Period Release to Depositor $[_____________]
Ending Period Required Amount (0.25% of APB of cut-off date) $[_____________]
Ending Period Amount $[_____________]

 



 



 

VII. OVERCOLLATERALIZATION

 

Overcollateralization Target [_____]% Overcollateralization Floor [_____]%

 

    Beginning   Ending   Target Overcollateralization Amount   $[_____________]
  $[_____________]   $[_____________] Overcollateralization as a % of Original
Adjusted Pool   [_____]   [_____]   [_____] Overcollateralization as a % of
Current Adjusted Pool   [_____]   [_____]   [_____]

 

VIII. DELINQUENCY AND NET LOSS ACTIVITY

 

Delinquent Receivables:   Units Percent   Units   Dollars Percent   Dollar
Amount Current   [_____]   [_____]   [_____]   $[_____________] 30 – 60 Days  
[_____]   [_____]   [_____]   $[_____________] 61 – 90 Days   [_____]   [_____]
  [_____]   $[_____________] 91 – 120 Days   [_____]   [_____]   [_____]  
$[_____________] 121 + Days   [_____]   [_____]   [_____]   $[_____________]
Total       [_____]       $[_____________]

 

 Exhibit A-4

(2019-A Sale and Servicing Agreement)

 

 

Hyundai Auto Receivables Trust 2019-A

 

Monthly Servicing Report   Collection Period [_____] Distribution Date [_____]
Transaction Month [_____] 30/360 Days [_____] Actual/360 Days [_____]

 

Delinquent Receivables 30+ days past due   [_____]   [_____]   [_____]  
$[_____________] Current Period   [_____]   [_____]   [_____]   $[_____________]
1st Preceding Collection Period   [_____]   [_____]   [_____]   $[_____________]
2nd Preceding Collection Period   [_____]   [_____]   [_____]   $[_____________]
3rd Preceding Collection Period   [_____]   [_____]   [_____]   $[_____________]
Four-Month Average   [_____]       [_____]                       Ratio of 61+
Delinquency Receivables Balance to EOP Pool Balance           [_____]    
Delinquency Percentage exceeds Delinquency Trigger of 9.6% (Y/N)          
[_____]                       Repossession in Current Period       [_____]      
$[_____________] Repossession Inventory       [_____]       $[_____________]    
              Current Charge-Offs                 Gross Principal of Charge-Off
              $[_____________] Recoveries               $[_____________] Net
Loss               $[_____________]                   Ratio of Current Net Loss
to Beginning Pool Balance (annualized)               [_____]                  
Average Pool Balance for Current Period               $[_____________]          
        Ratio of Current Net Loss to Average Pool Balance (annualized)          
      Current Period               [_____] 1st Preceding Collection Period      
        [_____] 2nd Preceding Collection Period               [_____] 3rd
Preceding Collection Period               [_____] Four-Month Average            
  [_____]                   Cumulative Charge-Offs:       Change in units
from prior period   Cumulative
Units   Cumulative
Amount Gross Principal of Charge-Offs       [_____]   [_____]   $[_____________]
Recoveries       [_____]   [_____]   $[_____________] Net Loss              
$[_____________] Cumulative Net Losses as a % of Initial Pool Balance          
    [_____]                   Net Loss for Receivables that have experienced a
Net Loss*       [_____]   [_____]   $[_____________] Average Net Loss for
Receivables that have experienced a Net Loss               $[_____________]    
              Principal Balance of Extensions               $[_____________]
Number of Extensions               [_____]

 

* Excludes receivables with recovered amounts equal to or in excess of principal
charge-offs due to the recovery of assessments, such as interest and fees

 



 Exhibit A-5

(2019-A Sale and Servicing Agreement)

 

 

Hyundai Auto Receivables Trust 2019-A

 

Monthly Servicing Report   Collection Period [_____] Distribution Date [_____]
Transaction Month [_____] 30/360 Days [_____] Actual/360 Days [_____]

 

[IX. CREDIT RISK RETENTION INFORMATION]

 

[Fair Value of Notes and Certificate on the Closing Date:   (i) Class A-1 Notes:
  (a) Fair Value of Class A Notes in Dollars: $[_____] (b) Fair Value of Class A
Notes as a percentage of Total: [____]% (ii) Class A-2 Notes:   (a) Fair Value
of Class A-2 Notes in Dollars: $[_____] (b) Fair Value of Class A-2 Notes as a
percentage of Total: [____]% (iv) Class A-3 Notes:   (a) Fair Value of Class A-3
Notes in Dollars: $[_____] (b) Fair Value of Class A-3 Notes as a percentage of
Total: [____]% (v) Class A-4 Notes:   (a) Fair Value of Class A-4 Notes in
Dollars: $[_____] (b) Fair Value of Class A-4 Notes as a percentage of Total:
[____]% (vi) Class B Notes:   (a) Fair Value of Class B Notes in Dollars:
$[_____] (b) Fair Value of Class B Notes as a percentage of Total: [____]% (vii)
Class C Notes:   (a) Fair Value of Class C Notes in Dollars: $[_____] (b) Fair
Value of Class C Notes as a percentage of Total: [____]% (viii) Certificate  
(a) Fair Value of the Certificate in Dollars: $[_____] (b) Fair Value of the
Certificate as a percentage of Total: [____]% Reserve Account   (i) Amount on
deposit on the Closing Date in Dollars: $[_____] (ii) Amount on deposit on the
Closing Date as a percentage of Total: [____]% Total Fair Value of Notes and
Certificate in Dollars $[_____] Total Fair Value of Notes and Certificate as a
percentage of Total [____]% Sum of the Fair Value of the Certificate and the
Amount on Deposit in the Reserve Account   (i) In Dollars: $[_____] (ii) As a
percentage of Total: [____]% [There were no material changes in the retained
interest in the transaction.]  

 

 Exhibit A-6

(2019-A Sale and Servicing Agreement)

 

 

EXHIBIT B

 

Form of Servicer’s Certificate

 

  Collection Period:       Distribution Date:    

 

Hyundai Auto Receivables Trust 2019-A

 

The undersigned certifies that he is an officer of Hyundai Capital America, a
California corporation (“HCA”) and that as such he is duly authorized to execute
and deliver this certificate on behalf of HCA pursuant to Section 4.09 of the
Sale and Servicing Agreement dated April 10, 2019, among Hyundai Auto
Receivables Trust 2019-A, as Issuer, Hyundai ABS Funding, LLC, as Depositor,
HCA, as Seller and Servicer and Citibank, N.A., as Indenture Trustee (the “Sale
and Servicing Agreement”) (all capitalized terms used herein without definition
have the respective meanings specified in the Sale and Servicing Agreement) and
further certifies that:

 

1.          The Servicer’s report for the period from _________ to _________
attached to this certificate is complete and accurate and contains all
information required by Section 4.09 of the Sale and Servicing Agreement; and

 

2.          As of _____________, no Servicer Termination Events have occurred.

 

IN WITNESS WHEREOF, I have fixed hereunto my signature this ___ day of
___________.

 

  HYUNDAI CAPITAL AMERICA,   as Servicer         By:       Name:     Title:

 

 Exhibit B-1

(2019-A Sale and Servicing Agreement)

 

 

EXHIBIT C

 

Form of Indenture Trustee’s Annual Sarbanes Certification

 

Re:HYUNDAI AUTO RECEIVABLES TRUST 2019-A

 

Citibank, N.A., not in its individual capacity but solely as indenture trustee
(the “Indenture Trustee”), certifies to Hyundai Capital America (the
“Servicer”), and its officers, with the knowledge and intent that they will rely
upon this certification, that:

 

(1)          It has reviewed the report on assessment of the Indenture Trustee’s
compliance provided in accordance with Rules 13a-18 and 15d-18 under the
Securities Exchange Act of 1934, as amended, and Item 1122 of Regulation AB (the
“Servicing Assessment”) that was delivered by the Indenture Trustee to the
Servicer pursuant to the Sale and Servicing Agreement (the “Agreement”), dated
as of April 10, 2019, by and among Hyundai Auto Receivables Trust 2019-A,
Hyundai ABS Funding, LLC, the Servicer, Hyundai Capital America, as seller, and
the Indenture Trustee;

 

(2)          To the best of its knowledge, the Servicing Assessment, taken as a
whole, does not contain any untrue statement of a material fact or omit to state
a material fact necessary to make the statements made, in the light of the
circumstances under which such statements were made, not misleading with respect
to the period of time covered by the Servicing Assessment; and

 

(3)          To the best of its knowledge, all of the Provided Information
required to be provided by the Indenture Trustee under the Agreement has been
provided to the Seller.

 

  CITIBANK, N.A.,   not in its individual capacity   but solely as Indenture
Trustee         By:     Name:     Title:  

 

Date:    

 

 Exhibit C-1

(2019-A Sale and Servicing Agreement)

 

 

SCHEDULE A

 

Schedule of Receivables

 

[Delivered to the Trust at Closing]

 

 Schedule A-1

(2019-A Sale and Servicing Agreement)

 

 

SCHEDULE B

 

Yield Supplement Overcollateralization Amount

 

With respect to any Payment Date, the “Yield Supplement Overcollateralization
Amount” is the amount specified below:

 

Payment Date  Yield Supplement
Overcollateralization
Amount  Closing Date  $67,249,776.16  May 2019   63,125,783.53  June 2019 
 60,835,848.38  July 2019   58,587,555.17  August 2019   56,381,153.34 
September 2019   54,216,893.58  October 2019   52,095,027.97  November 2019 
 50,015,809.85  December 2019   47,979,493.94  January 2020   45,986,329.33 
February 2020   44,036,564.47  March 2020   42,130,448.45  April 2020 
 40,268,219.71  May 2020   38,450,114.52  June 2020   36,676,363.73  July 2020 
 34,947,178.30  August 2020   33,262,740.41  September 2020   31,623,221.55 
October 2020   30,028,767.35  November 2020   28,479,520.19  December 2020 
 26,975,568.84  January 2021   25,516,917.07  February 2021   24,103,430.15 
March 2021   22,734,794.68  April 2021   21,410,743.34  May 2021 
 20,130,786.40  June 2021   18,894,247.51  July 2021   17,700,857.47  August
2021   16,550,497.18  September 2021   15,442,900.45  October 2021 
 14,377,715.14  November 2021   13,354,512.60  December 2021   12,372,998.19 
January 2022   11,432,957.75  February 2022   10,534,129.84  March 2022 
 9,676,273.65  April 2022   8,859,263.41  May 2022   8,082,910.24  June 2022 
 7,347,080.23  July 2022   6,651,634.81  August 2022   5,996,483.98 

 

 Schedule B-1

(2019-A Sale and Servicing Agreement)

 

 

Payment Date  Yield Supplement
Overcollateralization
Amount  September 2022   5,381,472.04  October 2022   4,806,371.53  November
2022   4,270,760.72  December 2022   3,774,114.33  January 2023   3,315,760.18 
February 2023   2,894,600.39  March 2023   2,509,206.93  April 2023 
 2,158,640.52  May 2023   1,842,092.48  June 2023   1,558,657.03  July 2023 
 1,306,959.62  August 2023   1,085,548.37  September 2023   892,942.84  October
2023   727,501.41  November 2023   587,249.61  December 2023   469,750.37 
January 2024   372,405.83  February 2024   292,096.04  March 2024   225,059.35 
April 2024   169,033.50  May 2024   123,010.98  June 2024   86,264.91  July
2024   57,749.07  August 2024   36,459.31  September 2024   21,441.37  October
2024   11,497.53  November 2024   5,422.33  December 2024   2,106.24  January
2025   616.97  February 2025   124.53  March 2025   8.41  April 2025   0.75  May
2025 (and thereafter)   0.00 

 

 Schedule B-2

(2019-A Sale and Servicing Agreement)

 

 

APPENDIX A

 

DEFINITIONS

 

The following terms have the meanings set forth, or referred to, below:

 

“61-Day Delinquent Receivables” means all Receivables outstanding and held by
the Issuer (other than Purchased Receivables, charged-off Receivables and
Receivables in repossession or bankruptcy status) that are 61 or more days
delinquent, as determined in accordance with the Servicer’s customary servicing
practices.

 

“AAA” means the American Arbitration Association.

 

“Act” has the meaning specified in Section 11.03(a) of the Indenture.

 

“Adjusted Pool Balance” means (a) as of the Closing Date, an amount equal to (x)
the Pool Balance as of the Cutoff Date minus (y) the Yield Supplement
Overcollateralization Amount for the Closing Date and (b) for any Payment Date,
an amount equal to (x) the Pool Balance as of the end of the Collection Period
preceding that Payment Date less (y) the Yield Supplement Overcollateralization
Amount with respect to such Payment Date.

 

“Administration Agreement” means the Owner Trust Administration Agreement, dated
as of April 10, 2019 among the Administrator, the Issuer and the Indenture
Trustee, as amended, supplemented, amended and restated or otherwise modified
from time to time.

 

“Administrator” means HCA, or any successor Administrator under the
Administration Agreement.

 

“Advance” means, as to any Payment Date, an advance made by the Servicer on such
Payment Date pursuant to Section 5.08 of the Sale and Servicing Agreement in
respect of the aggregate of all Scheduled Payments of interest which were due
during the related Collection Period that remained unpaid at the end of such
Collection Period.

 

“Affiliate” means, with respect to any specified Person, any other Person
controlling or controlled by or under common control with such specified Person.
For the purposes of this definition, “control” when used with respect to any
Person means the power to direct the management and policies of such Person,
directly or indirectly, whether through the ownership of voting securities, by
contract or otherwise; and the terms “controlling” and “controlled” have
meanings correlative to the foregoing.

 

“Amount Financed” means with respect to a Receivable, the amount advanced under
the Receivable toward the purchase price of the Financed Vehicle and any related
costs.

 

“Annual Percentage Rate” or “APR” of a Receivable means the annual rate of
finance charges stated in the related Contract.

 

“Asset Representations Review” means a review by the Asset Representations
Reviewer as specified in the Asset Representations Review Agreement of all
Subject Receivables for compliance with the representations and warranties set
forth in Exhibit A to the Receivables Purchase Agreement.

 

 

 

 

“Asset Representations Review Agreement” means the asset representations review
agreement, dated as of April 10, 2019, among the Issuer, the Servicer and the
Asset Representations Reviewer.

 

“Asset Representations Reviewer” means Clayton Fixed Income Services LLC.

 

“Asset Representations Reviewer Fees and Expenses” means all of the accrued and
unpaid Asset Representations Reviewer’s fees and any amounts due to the Asset
Representations Reviewer for reimbursement of expenses or in respect of
indemnification to the extent not previously paid to the Asset Representations
Reviewer by the Servicer.

 

“Authenticating Agent” shall have the meaning assigned to such term in
Section 3.13(a) of the Trust Agreement and shall initially be Citibank, N.A.

 

“Authorized Officer” means, with respect to the Issuer, any officer of the Owner
Trustee who is authorized to act for the Owner Trustee in matters relating to
the Issuer and who is identified on the list of Authorized Officers delivered by
the Owner Trustee to the Indenture Trustee on the Closing Date (as such list may
be modified or supplemented from time to time thereafter) and, so long as the
Administration Agreement is in effect, any Vice President or other senior
officer of the Administrator who is authorized to act for the Administrator in
matters relating to the Issuer and to be acted upon by the Administrator
pursuant to the Administration Agreement and who is identified on the list of
Authorized Officers delivered by the Administrator to the Indenture Trustee on
the Closing Date (as such list may be modified or supplemented from time to time
thereafter).

 

“Available Amounts” means, with respect to any Payment Date, the sum of the
following amounts (without duplication) with respect to the related Collection
Period: (i) all Collections on Receivables, (ii) the Purchased Amount of each
Receivable that becomes a Purchased Receivable, (iii) Advances, (iv) Recoveries,
(v) any amounts paid by the Servicer in connection with a purchase of
Receivables pursuant to Section 9.01(a) of the Sale and Servicing Agreement and
(vi) any Investments Earnings on amounts on deposit in the Reserve Account.

 

“Available Amounts Shortfall” means, with respect to any Payment Date, the
positive difference, if any, of the Total Required Payment for such Payment Date
minus the Available Amounts for such Payment Date.

 

“Basic Documents” means the Trust Agreement, the Securities Account Control
Agreement, the Indenture, the Sale and Servicing Agreement, the Receivables
Purchase Agreement, the Administration Agreement, the Note Depository Agreement,
the Asset Representations Review Agreement and other documents and certificates
delivered in connection therewith.

 

“Benefit Plan Investor” means an “employee benefit plan” as defined in Section
3(3) of ERISA that is subject to Title I of ERISA, a “plan” as defined in and
subject to Section 4975 of the Code or an entity or account deemed to hold the
plan assets of any of the foregoing.

 

 Appendix A-2

(2019-A Sale and Servicing Agreement)

 

 

“Book-Entry Notes” means a beneficial interest in the Notes, ownership and
transfers of which shall be made through book entries by a Clearing Agency as
described in Section 2.10 of the Indenture.

 

“Business Day” means any day other than a Saturday, a Sunday or a day on which a
commercial banking institution in the states of California, Delaware or New York
are authorized or obligated by law or executive order to remain closed.

 

“Certificate” means a certificate evidencing the beneficial interest of a
Certificateholder in the Trust.

 

“Certificate Distribution Account” shall have the meaning assigned to such term
in Section 5.01 of the Trust Agreement.

 

“Certificate of Trust” shall mean the Certificate of Trust substantially in the
form of Exhibit E to the Trust Agreement and filed for the Trust pursuant to
Section 3810 of the Statutory Trust Act.

 

“Certificate Percentage Interest” means with respect to any Trust Certificate,
the percentage interest of ownership in the Trust represented thereby as set
forth on the face thereof.

 

“Certificate Register” and “Certificate Registrar” means the register mentioned
in and the registrar appointed pursuant to Section 3.04 of the Trust Agreement.

 

“Certificateholder” or “Holder” means a Person in whose name a Trust Certificate
is registered.

 

“CFR” means the Code of Federal Regulations.

 

“Class” means any one of the classes of Notes.

 

“Class A Noteholders” means the Class A-1 Noteholders, the Class A-2
Noteholders, the Class A-3 Noteholders and the Class A-4 Noteholders.

 

“Class A Notes” means collectively the Class A-1 Notes, the Class A-2 Notes, the
Class A-3 Notes and the Class A-4 Notes, as the context may require.

 

“Class A-1 Noteholder” means the Person in whose name a Class A-1 Note is
registered in the Note Register.

 

“Class A-1 Notes” means the 2.60464% Asset Backed Notes, Class A-1,
substantially in the form of Exhibit A-1 to the Indenture.

 

“Class A-1 Rate” means 2.60464% per annum, computed on the basis of an
actual/360-day year.

 

“Class A-2 Noteholder” means the Person in whose name a Class A-2 Note is
registered in the Note Register.

 

 Appendix A-3

(2019-A Sale and Servicing Agreement)

 

 

“Class A-2 Notes” means the 2.67% Asset Backed Notes, Class A-2, substantially
in the form of Exhibit A-2 to the Indenture.

 

“Class A-2 Rate” means 2.67% per annum, computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“Class A-3 Noteholder” means the Person in whose name a Class A-3 Note is
registered in the Note Register.

 

“Class A-3 Notes” means the 2.66% Asset Backed Notes, Class A-3, substantially
in the form of Exhibit A-3 to the Indenture.

 

“Class A-3 Rate” means 2.66% per annum, computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“Class A-4 Noteholder” means the Person in whose name a Class A-4 Note is
registered in the Note Register.

 

“Class A-4 Notes” means the 2.71% Asset Backed Notes, Class A-4, substantially
in the form of Exhibit A-4 to the Indenture.

 

“Class A-4 Rate” means 2.71% per annum, computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“Class B Noteholder” means the Person in whose name a Class B Note is registered
in the Note Register.

 

“Class B Notes” means the 2.94% Asset Backed Notes, Class B, substantially in
the form of Exhibit B to the Indenture.

 

“Class B Rate” means 2.94% per annum, computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“Class C Noteholder” means the Person in whose name a Class C Note is registered
in the Note Register.

 

“Class C Notes” means the 3.03% Asset Backed Notes, Class C, substantially in
the form of Exhibit C to the Indenture.

 

“Class C Rate” means 3.03% per annum, computed on the basis of a 360-day year
consisting of twelve 30-day months.

 

“Clearing Agency” means an organization registered as a “clearing agency”
pursuant to Section 17A of the Exchange Act.

 

“Clearing Agency Participant” means a broker, dealer, bank, other financial
institution or other Person for whom from time to time a Clearing Agency effects
book-entry transfers and pledges of securities deposited with the Clearing
Agency.

 

 Appendix A-4

(2019-A Sale and Servicing Agreement)

 

 

“Closing Date” means April 10, 2019.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and Treasury Regulations promulgated thereunder.

 

“Collateral” has the meaning specified in the Granting Clause of the Indenture.

 

“Collection Account” means the account designated as such, established and
maintained pursuant to Section 5.01 of the Sale and Servicing Agreement.

 

“Collection Period” means each fiscal month of the Servicer during the term of
the Sale and Servicing Agreement; provided, however, that the first Collection
Period is the period from but excluding the Cutoff Date through and including
April 30, 2019. With respect to any Determination Date or Payment Date, the
“related Collection Period” means the Collection Period preceding the fiscal
month in which such Determination Date or Payment Date occurs.

 

“Collections” means, with respect to any Receivable and to the extent identified
by the Servicer after the Cutoff Date, (a) any monthly payment by or on behalf
of the Obligor thereunder, (b) full or partial prepayment of that Receivable,
(c) all Liquidation Proceeds and (d) any other amounts identified by the
Servicer which, in accordance with its customary servicing practices, would be
applied to the payment of accrued interest or to reduce the Principal Balance of
that Receivable; provided, however, that the term “Collections” in no event will
include (i) any amounts in respect of any Receivable purchased by the Servicer,
the Seller or the Depositor on a prior Payment Date or (ii) any late fees,
extension fees, non-sufficient funds charges and any and all other
administrative fees or similar charges allowed by applicable law with respect to
any Receivable and payable to the Servicer.

 

“Commission” means the Securities and Exchange Commission.

 

“Contract” means a motor vehicle retail installment sale contract.

 

“Controlling Class” means with respect to any Notes that are Outstanding, the
Class A Notes (voting together as a single class) so long as the Class A Notes
are Outstanding, and thereafter the Class B Notes so long as any Class B Notes
are Outstanding, and thereafter the Class C Notes so long as any Class C Notes
are Outstanding, excluding in each case, Notes held by the Depositor, the
Servicer or their affiliates.

 

“Conveyed Assets” has the meaning provided in Section 2.01 of the Sale and
Servicing Agreement.

 

“Corporate Trust Office” shall mean, (i) with respect to the Owner Trustee, the
principal corporate trust office of the Owner Trustee located at U.S. Bank Trust
National Association, 300 Delaware Avenue, 9th Floor, Wilmington, DE 19801,
Attention: Corporate Trust Administration, or at such other address in the State
of Delaware as the Owner Trustee may designate by notice to the
Certificateholders and the Depositor, or the principal corporate trust office of
any successor Owner Trustee at the address (which shall be in the State of
Delaware) designated by such successor Owner Trustee by notice to the
Certificateholders and the Depositor and (ii) with respect to the Indenture
Trustee, the location at which its corporate trust business is administered,
which office at the Closing Date is located at (a) solely for the purposes of
the transfer, surrender or exchange of Notes, 480 Washington Boulevard, 30th
Floor, Jersey City, New Jersey, 07310, Attention: Agency & Trust – HART 2019-A
and (b) for all other purposes 388 Greenwich Street, New York, New York, 10013,
Attention: Agency & Trust – HART 2019-A, facsimile number 212-816-5530; or at
such other address as the Indenture Trustee may designate from time to time by
notice to the Noteholders and the Issuer, or the principal corporate trust
office of any successor Indenture Trustee at the address designated by such
successor Indenture Trustee by notice to the Noteholders and the Issuer.

 

 Appendix A-5

(2019-A Sale and Servicing Agreement)

 

 

“Credit and Collection Policy” means the credit and collection practices,
policies and procedures of HCA from time to time.

 

“Cutoff Date” means the close of business on March 8, 2019.

 

“Dealer” means the dealer who sold a Financed Vehicle and who originated the
related Receivable and assigned it to HCA pursuant to a Dealer Agreement.

 

“Dealer Agreement” means an agreement between HCA and a Dealer pursuant to which
such Dealer sells Contracts to HCA.

 

“Debt-For-Tax Opinion” means an Opinion of Counsel, of nationally recognized tax
counsel, delivered to the Depositor and the Indenture Trustee stating that the
Notes will be debt for U.S. federal income tax purposes.

 

“Default” means any occurrence that is, or with notice or the lapse of time or
both would become, an Event of Default.

 

“Defaulted Receivables” means any Receivable (a) on which any installment is
unpaid more than sixty (60) days past its original due date or (b) where the
Servicer’s records show that the Obligor has suffered an Insolvency Event.

 

“Definitive Notes” has the meaning specified in Section 2.10 of the Indenture.

 

“Definitive Trust Certificates” shall have the meaning set forth in Section 3.10
of the Trust Agreement.

 

“Delinquency Percentage” means, for each Payment Date, an amount equal to the
ratio (expressed as a percentage) of (i) the Pool Balance of all 61-Day
Delinquent Receivables as of the last day of the calendar month immediately
preceding such Payment Date to (ii) the Pool Balance of all outstanding
Receivables held by the Issuer as of the last day of the calendar month
immediately preceding such Payment Date.

 

“Delinquency Trigger” means, for any Payment Date and the related preceding
calendar month, 9.6%.

 

“Deliver” or “Delivered”: when used with respect to Trust Account Property means
when the relevant steps specified below are accomplished with respect to such
Trust Account Property:

 

 Appendix A-6

(2019-A Sale and Servicing Agreement)

 

 

(a)       if such Trust Account Property is an instrument or a certificated
security (each as defined in the UCC), by (i) delivering such instrument or
security certificate to the Eligible Institution then maintaining the applicable
Eligible Account either registered in the name of such Eligible Institution, or
indorsed, by an effective endorsement, to the Eligible Institution or in blank
(provided, that no endorsement shall be required for certificated securities in
bearer form), (ii) causing such Eligible Institution to maintain (on behalf of
the Indenture Trustee) continuous possession of such instrument or security
certificate, (iii) causing the Eligible Institution to credit such instrument or
certificated security to the appropriate Eligible Account, (iv) causing the
Eligible Institution to agree to treat all such instruments and certificated
securities as “financial assets” (as defined in the UCC) and (v) causing the
Eligible Institution to agree pursuant to a Control Agreement that it will
comply with “entitlement orders” (as defined in the UCC) originated by the
Indenture Trustee with respect to each security entitlement (as defined in the
UCC) relating to such instruments and certificated securities without further
consent by the Depositor, the Issuer or any other Person;

 

(b)       if such Trust Account Property is a security entitlement (as defined
in the UCC), by (i) causing the Eligible Institution then maintaining the
applicable Eligible Account to become the entitlement holder of such security
entitlement, (ii) causing the Eligible Institution to credit such security
entitlement to the appropriate Eligible Account thereby creating a securities
entitlement with respect to the financial asset underlying such securities
entitlement and (iii) causing the Eligible Institution to agree pursuant to a
Control Agreement that it will comply with “entitlement orders” (as defined in
the UCC) originated by the Indenture Trustee with respect to each security
entitlement (as defined in the UCC) without further consent by the Depositor,
Issuer or any other Person;

 

(c)       if such Trust Account Property is an uncertificated security (as
defined in the UCC), by (i) causing the Eligible Institution then maintaining
the applicable Eligible Account to become the registered owner of such
uncertificated security, (ii) causing such registration to remain effective,
(iii) causing the Eligible Institution to credit such uncertificated security to
the appropriate Eligible Account thereby creating a securities entitlement with
respect to the uncertificated security, and (iv) causing the Eligible
Institution to agree pursuant to a Control Agreement that it will comply with
“entitlement orders” (as defined in the UCC) originated by the Indenture Trustee
with respect to each security entitlement (as defined in the UCC) without
further consent by the Depositor, Issuer or any other Person;

 

(d)       if such Trust Account Property consists of deposit accounts (as
defined in the UCC) by either (i) causing the Indenture Trustee to be the
customer with respect to such deposit accounts or (ii) causing the bank
maintaining such deposit account to enter into a Control Agreement pursuant to
which it agrees to comply with all instructions issued by the Indenture Trustee
without further consent by the Depositor, Issuer or any other Person;

 

(e)       in the case of any general intangibles, by causing an effective
financing statement naming the Issuer as debtor and the Indenture Trustee as
secured party and covering such general intangibles to be filed in the location
(within the meaning of Section 9-307 of the UCC) of the Issuer; and

 

 Appendix A-7

(2019-A Sale and Servicing Agreement)

 

 

(f)       in the case of any Trust Account Property not covered above or as an
additional method of delivery for any of the foregoing, by delivering to the
Indenture Trustee a legal opinion of counsel reasonably satisfactory to the
Indenture Trustee specifying another method of delivery that will result in the
Indenture Trustee having a valid and perfected security interest therein and by
delivery in compliance with the method specified in such legal opinion.

 

“Depositor” means Hyundai ABS Funding, LLC, a Delaware limited liability
company, its successors and assigns.

 

“Determination Date” means, with respect to each Payment Date, the tenth
calendar day of the month in which such Payment Date occurs (or if such tenth
day is not a Business Day, the next succeeding Business Day).

 

“Domestic Corporation” means an entity that is treated as a corporation for
United States federal income tax purposes and is a United States person under
Section 7701(a)(30) of the Code.

 

“Eligible Account” means a segregated securities account with an Eligible
Institution.

 

“Eligible Institution” means the following:

 

(a)       a depository institution or trust company

 

(i)        whose commercial paper, short-term unsecured debt obligations or
other short-term deposits are rated “F1” by Fitch and “A-1+” by S&P, if the
deposits are to be held in the account for 30 days or less, or

 

(ii)       whose long-term unsecured debt obligations are rated at least “AA-”
by Fitch and “AA-” by S&P, if the deposits are to be held in the account more
than 30 days, or

 

(b)      the trust department of a federal or state-chartered depository
institution having a combined capital and surplus of at least $50,000,000 and
subject to regulations regarding fiduciary funds on deposit similar to Title 12
of the Code of Federal Regulations Section 9.10(b), so long as the long-term
unsecured debt of such depository institution shall have a credit rating from
S&P of at least “BBB” and from Fitch of at least “BBB”, if either is a Rating
Agency, or

 

(c)       any other institution with respect to which the Rating Agency
Condition shall be satisfied in the case of Fitch, and with satisfaction of the
Rating Agency Notification with respect to S&P if S&P is rating any Outstanding
Class of Notes.

 

provided, that any Eligible Institution’s deposits shall be insured by the
Federal Deposit Insurance Corporation; provided, further, that a foreign
financial institution shall be deemed to satisfy the forgoing proviso if such
foreign financial institution meets the requirements of Rule 13k-1(b)(1) under
the Exchange Act (17 CFR §240.13k-1(b)(1)).

 

 Appendix A-8

(2019-A Sale and Servicing Agreement)

 

 

“Eligible Investments” means one or more of the following instruments,
obligations and securities:

 

(a)       direct obligations of, and obligations fully guaranteed as to the full
and timely payment by, the United States of America or any agency thereof,
provided such obligations are backed by the full faith and credit of the United
States of America;

 

(b)       demand deposits, time deposits or certificates of deposit of any
depository institution (including any affiliate of the Depositor, the Servicer,
the Indenture Trustee or the Owner Trustee) or trust company incorporated under
the laws of the United States of America or any state thereof or the District of
Columbia (or any domestic branch of a foreign bank) and subject to supervision
and examination by federal or state banking or depository institution
authorities (including depository receipts issued by any such institution or
trust company as custodian with respect to any obligation referred to in the
first bullet point above or a portion of such obligation for the benefit of the
holders of such depository receipts); provided that at the time of the
investment or contractual commitment to invest therein (which shall be deemed to
be made again each time funds are reinvested following each Payment Date), the
commercial paper or other short-term senior unsecured debt obligations (other
than such obligations the rating of which is based on the credit of a person
other than such depository institution or trust company) of such depository
institution or trust company shall have a rating from each Rating Agency in the
highest investment category granted thereby for such obligations;

 

(c)       commercial paper (including commercial paper of any affiliate of
Depositor, the Servicer, the Indenture Trustee or the Owner Trustee) having, at
the time of the investment or contractual commitment to invest therein, a rating
from each Rating Agency in the highest investment category granted thereby for
such obligations;

 

(d)       securities bearing interest or sold at a discount (including
commercial paper) issued by any corporation incorporated under the laws of the
United States or any state thereof, the District of Columbia or the Commonwealth
of Puerto Rico, so long as at the time of such investment or contractual
commitment providing for such investment either the long-term unsecured debt of
such corporation has a rating from each Rating Agency in the highest investment
category granted thereby for such obligations or the commercial paper or other
short-term debt which is then rated has a rating from each Rating Agency in the
highest investment category granted thereby for such obligations;

 

(e)       certificates of deposit issued by any bank, trust company, savings
bank or other savings institution, having a rating in the highest investment
category from each Rating Agency, and fully insured by the Federal Deposit
Insurance Corporation;

 

(f)        investments in money market funds (including funds for which the
Depositor, the Servicer, the Indenture Trustee or the Owner Trustee or any of
their respective affiliates is investment manager or advisor) having, at the
time of the investment or contractual commitment to invest therein, a rating
from each Rating Agency in the highest investment category granted thereby for
such obligations;

 

 Appendix A-9

(2019-A Sale and Servicing Agreement)

 

 

(g)       bankers’ acceptances issued by any depository institution or trust
company referred to in clause (b) above;

 

(h)       repurchase obligations with respect to any security that is a direct
obligation of, or fully guaranteed by, the United States of America or any
agency or instrumentality thereof the obligations of which are backed by the
full faith and credit of the United States of America, in either case entered
into with a depository institution or trust company (acting as principal)
described in clause (b) above;

 

(i)        any other mutual fund, money market fund, common trust fund or other
pooled investment vehicle having a rating, at the time of such investment, from
each Rating Agency in the highest investment category granted thereby
(including, but not limited to funds of which the Indenture Trustee or an
affiliate thereof is the manager or financial advisor); or

 

(j)        any other investment with respect to which the Rating Agency
Condition is satisfied (other than with respect to S&P, but with satisfaction of
the Rating Agency Notification with respect to S&P if S&P is rating any
Outstanding Class of Notes);

 

provided, that funds on deposit in the Reserve Account shall only be invested in
Eligible Investments deemed to be “cash equivalents” for purposes of 17 CFR Part
246.4(b)(2) of Regulation RR, as determined by the Servicer.

 

“Eligible Servicer” means HCA or any other Person that at the time of its
appointment as Servicer (a) is servicing a portfolio of motor vehicle retail
installment sale contracts or motor vehicle installment loans, (b) is legally
qualified and has the capacity to service the Receivables, (c) has demonstrated
the ability professionally and competently to service a portfolio of motor
vehicle retail installment sale contracts or motor vehicle installment loans
similar to the Receivables with reasonable skill and care and (iv) has a minimum
net worth of $100,000,000.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

 

“Event of Default” has the meaning specified in Section 5.01 of the Indenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Act Reports” means any reports on Form 10-D, Form 8-K and Form 10-K
filed or to be filed by the Servicer with respect to the Issuer under the
Exchange Act.

 

“Executive Officer” means, with respect to any corporation or limited liability
company, the Chief Executive Officer, Chief Operating Officer, Chief Financial
Officer, President, any Executive Vice President, any Senior Vice President, any
Vice President, the Secretary, the Controller or the Treasurer of such
corporation or limited liability company; and with respect to any partnership,
any general partner thereof.

 

 Appendix A-10

(2019-A Sale and Servicing Agreement)

 

 

“Expenses” shall have the meaning assigned to such term in Section 8.02 of the
Trust Agreement.

 

“FATCA” Sections 1471 through 1474 of the Code, any current or future
regulations or official interpretations thereunder or official interpretations
thereof, any agreements entered into pursuant to Section 1471(b)(1) of the Code,
any applicable intergovernmental agreement entered into in connection with the
implementation of the foregoing and any fiscal or regulatory legislation, rules
or official practices adopted pursuant to any such intergovernmental agreement.

 

“FATCA Withholding Tax” means any withholding or deduction required pursuant to
FATCA.

 

“Financed Vehicle” means a new or used automobile, light-duty truck or minivan,
together with all accessions thereto, securing an Obligor’s indebtedness under
the related Contract.

 

“First Priority Principal Distribution Amount” means, with respect to any
Payment Date, an amount, not less than zero, equal to the result of (a) the
aggregate outstanding principal amount of the Class A Notes as of the preceding
Payment Date (after giving effect to any principal payments made on the Class A
Notes on that preceding Payment Date), minus (b) the Adjusted Pool Balance at
the end of the Collection Period preceding that Payment Date; provided that the
First Priority Principal Distribution Amount on and after the Stated Maturity
Date of a Class of Class A Notes shall not be less than the amount that is
necessary to reduce the Outstanding Amount of the Class A Notes and all earlier
maturing classes of Class A Notes to zero.

 

“Fitch” means Fitch Ratings, Inc.

 

“Form 10-D Disclosure Item” means, with respect to any Person, (a) any legal
proceedings pending against such Person or of which any property of such Person
is then subject, or (b) any proceedings known to be contemplated by governmental
authorities against such Person or of which any property of such Person would be
subject, in each case that would be material to the Noteholders.

 

“Grant” means mortgage, pledge, bargain, sell, warrant, alienate, remise,
release, convey, assign, transfer, create, and grant a lien upon and a security
interest in and a right of set-off against, deposit, set over and confirm
pursuant to the Indenture. A Grant of the Collateral or of any other agreement
or instrument shall include all rights, powers and options (but none of the
obligations) of the granting party thereunder, including the immediate and
continuing right to claim for, collect, receive and give receipt for principal
and interest payments in respect of the Collateral and all other moneys payable
thereunder, to give and receive notices and other communications, to make
waivers or other agreements, to exercise all rights and options, to bring
Proceedings in the name of the granting party or otherwise, and generally to do
and receive anything that the granting party is or may be entitled to do or
receive thereunder or with respect thereto.

 

“Hague Securities Convention” means the Hague Convention on the Law Applicable
to Certain Rights in Respect of Securities held with an Intermediary (concluded
July 5, 2006).

 

 Appendix A-11

(2019-A Sale and Servicing Agreement)

 

 

“HCA” means Hyundai Capital America, a California corporation, and its
successors and assigns.

 

“Holder” or “Noteholder” means a Person in whose name a Note is registered on
the Note Register.

 

“Indemnified Losses” shall have the meaning specified in Section 6.01 of the
Receivables Purchase Agreement.

 

“Indemnified Party” shall have the meaning assigned to such term in Section 8.02
of the Trust Agreement.

 

“Indenture” means the Indenture, dated as of April 10, 2019, between the Issuer
and the Indenture Trustee, as amended, supplemented, amended and restated or
otherwise modified from time to time.

 

“Indenture Trustee” shall mean Citibank, N.A., a national banking association
and its successors in interest and any successor trustee under the Indenture.

 

“Independent” means, when used with respect to any specified Person, that such
Person (a) is in fact independent of the Issuer, any other obligor on the Notes,
the Seller and any Affiliate of any of the foregoing Persons, (b) does not have
any direct financial interest or any material indirect financial interest in the
Issuer, any such other obligor, the Seller, the Servicer, the Depositor or any
Affiliate of any of the foregoing Persons and (c) is not connected with the
Issuer, any such other obligor, the Seller or any Affiliate of any of the
foregoing Persons as an officer, employee, promoter, underwriter, trustee,
partner, director or person performing similar functions.

 

“Independent Certificate” means a certificate or opinion to be delivered to the
Indenture Trustee under the circumstances described in, and otherwise complying
with, the applicable requirements of Section 11.01 of the Indenture, made by an
Independent appraiser or other expert appointed by an Issuer Order and approved
by the Indenture Trustee in the exercise of reasonable care, and such opinion or
certificate shall state that the signer has read the definition of “Independent”
in the Indenture and that the signer is Independent within the meaning thereof.

 

“Initial Certificate Transfer Opinion” means an opinion rendered by nationally
recognized tax counsel (i) upon the initial transfer by the Depositor of a
Certificate that results in the Issuer being treated as a partnership for U.S.
federal income tax purposes and (ii) while any Note retained by the Issuer or a
Person that is considered the same Person as the Issuer for U.S. federal income
tax purposes is outstanding that (x) such Notes will be debt for U.S. federal
income tax purposes or (y) the transfer by the Depositor of such Certificate
will not cause the Issuer to be treated as an association or publicly traded
partnership taxable as a corporation.

 

“Initial Class A-1 Note Balance” means $240,000,000.

 

“Initial Class A-2 Note Balance” means $320,000,000.

 

“Initial Class A-3 Note Balance” means $320,000,000.

 

 Appendix A-12

(2019-A Sale and Servicing Agreement)

 

 

“Initial Class A-4 Note Balance” means $78,600,000.

 

“Initial Class B Note Balance” means $18,610,000.

 

“Initial Class C Note Balance” means $31,030,000.

 

“Initial Pool Balance” means, an amount equal to the aggregate Principal Balance
of the Receivables as of the Cutoff Date.

 

“Insolvency Event” means, with respect to a specified Person, (a) the filing of
a decree or order for relief by a court having jurisdiction in the premises in
respect of such Person or any substantial part of its property in an involuntary
case under any applicable federal or state bankruptcy, insolvency or other
similar law now or hereafter in effect, or appointing a receiver, liquidator,
assignee, custodian, trustee, sequestrator or similar official for such Person
or for any substantial part of its property, or ordering the winding-up or
liquidation of such Person’s affairs, and such decree or order shall remain
unstayed and in effect for a period of 60 consecutive days; or (b) the
commencement by such Person of a voluntary case under any applicable federal or
state bankruptcy, insolvency or other similar law now or hereafter in effect, or
the consent by such Person to the entry of an order for relief in an involuntary
case under any such law, or the consent by such Person to the appointment of or
taking possession by a receiver, liquidator, assignee, custodian, trustee,
sequestrator or similar official for such Person or for any substantial part of
its property, or the making by such Person of any general assignment for the
benefit of creditors, or the failure by such Person generally to pay its debts
as such debts become due, or the taking of action by such Person in furtherance
of any of the foregoing.

 

“Interest Period” means, with respect to the Class A-1 Notes, the period from
and including the most recent Payment Date on which interest has been paid (or,
in the case of the first Interest Period, the Closing Date) to but excluding the
current Payment Date and, with respect to the Class A-2 Notes, the Class A-3
Notes, the Class A-4 Notes, the Class B Notes and the Class C Notes, the period
from and including the 15th day of the calendar month (or, in the case of the
first Interest Period, from and including the Closing Date) to but excluding the
15th day of the current calendar month.

 

“Interest Rate” means the Class A-1 Rate, the Class A-2 Rate, the Class A-3
Rate, the Class A-4 Rate, the Class B Rate or the Class C Rate, as the context
may require.

 

“Investment Earnings” means, with respect to any Payment Date, any investment
earnings (net of losses and investment expenses) on amounts on deposit in a
Trust Account.

 

“Issuer” means Hyundai Auto Receivables Trust 2019-A until a successor replaces
it and, thereafter, means the successor and, for purposes of any provision
contained in the Basic Documents and required by the TIA, each other obligor on
the Notes.

 

“Issuer Order” or “Issuer Request” means a written order or request signed in
the name of the Issuer by any one of its Authorized Officers and delivered to
the Indenture Trustee.

 

“Item 1119 Party” means the Seller, the Servicer, the Depositor, the Indenture
Trustee, the Owner Trustee, the Asset Representations Reviewer, any underwriter
of the Notes, and any other material transaction party identified by the
Servicer to the Indenture Trustee and the Owner Trustee in writing.

 

 Appendix A-13

(2019-A Sale and Servicing Agreement)

 

 

“Lien” means a security interest, lien, charge, pledge, equity or encumbrance of
any kind, other than tax liens, mechanics’ liens and any liens that attach to
the respective Receivable by operation of law as a result of any act or omission
by the related Obligor.

 

“Liquidated Receivable” means a Receivable with respect to which the earliest of
the following shall have occurred: (a) the related Financed Vehicle has been
repossessed and liquidated, (b) the related Financed Vehicle has been
repossessed for 30 days or more and has not yet been liquidated, (c) the end of
the Collection Period in which the Receivable becomes more than 120 days
delinquent, or (d) the Servicer has determined in accordance with its collection
policies that all amounts that it expects to identify with respect to the
Receivable have been identified.

 

“Liquidation Proceeds” means, with respect to any Liquidated Receivable, all
proceeds of the liquidation of such Liquidated Receivable, net of the sum of any
out-of-pocket expenses of the Servicer reasonably allocated to the auction,
repossession, transport, reconditioning and liquidation and any amounts required
by law to be remitted or allocated to the account of the Obligor on such
Liquidated Receivable.

 

“Note” means a Class A Note, a Class B Note or a Class C Note as the context may
require.

 

“Note Balance” means, as of any date of determination, an amount equal to (a)
the sum of (i) the Initial Class A-1 Note Balance, (ii) the Initial Class A-2
Note Balance, (iii) the Initial Class A-3 Note Balance, (iv) the Initial Class
A-4 Note Balance, (v) the Initial Class B Note Balance and (vi) the Initial
Class C Note Balance less (b) all amounts distributed to Noteholders on or prior
to such date and allocable to principal thereon.

 

“Note Depository Agreement” means the agreement dated April 10, 2019 executed by
the Issuer in favor of The Depository Trust Company, relating to the Notes, as
the same may be amended or supplemented from time to time.

 

“Note Owner” means, with respect to a Book-Entry Note, the Person who is the
beneficial owner of such Book-Entry Note, as reflected on the books of the
Clearing Agency or on the books of a Person maintaining an account with such
Clearing Agency (directly as a Clearing Agency Participant or as an indirect
participant, in each case in accordance with the rules of such Clearing Agency).

 

“Note Factor” means, with respect to each Class of Notes as of the close of
business on the last day of a Collection Period, a seven-digit decimal figure
equal to the Outstanding Amount of such Class of Notes (after giving effect to
any reductions thereof to be made on the immediately following Payment Date)
divided by the original Outstanding Amount of such Class of Notes. The Note
Factor will be 1.0000000 as of the Closing Date; thereafter, the Note Factor
will decline to reflect reductions in the Outstanding Amount of such Class of
Notes.

 

 Appendix A-14

(2019-A Sale and Servicing Agreement)

 

 

“Note Register” and “Note Registrar” have the respective meanings specified in
Section 2.04 of the Indenture.

 

“Noteholders” means the Class A-1 Noteholders, the Class A-2 Noteholders, the
Class A-3 Noteholders, the Class A-4 Noteholders, the Class B Noteholders and
the Class C Noteholders.

 

“Notes” means the Class A Notes, the Class B Notes and the Class C Notes.

 

“Obligor” means a Person who obtained installment credit for the purchase of a
Financed Vehicle the terms of which are evidenced by a Contract, and any other
Person obligated to make payments thereunder.

 

“Officer’s Certificate” means a certificate signed by any Authorized Officer of
the Issuer, under the circumstances described in, and otherwise complying with,
the applicable requirements of Section 11.01 of the Indenture, and delivered to
the Indenture Trustee. Unless otherwise specified, any reference in the
Indenture to an Officer’s Certificate shall be to an Officer’s Certificate of
any Authorized Officer of the Issuer.

 

“Officers’ Certificate” means a certificate signed by (a) the chairman of the
board, any vice president, the controller or any assistant controller and (b)
the president, a treasurer, assistant treasurer, secretary or assistant
secretary of the Depositor or the Servicer, as appropriate.

 

“Opinion of Counsel” means one or more written opinions of counsel, who may be
an employee of or counsel to the Issuer, Seller or the Servicer, which counsel
shall be reasonably acceptable to the Indenture Trustee, the Owner Trustee or
the Rating Agencies, as applicable, and which shall be addressed to the Owner
Trustee and the Indenture Trustee.

 

“Optional Purchase” has the meaning assigned thereto in Section 9.01 of the Sale
and Servicing Agreement.

 

“Other Assets” means any assets (or interests therein) (other than the Trust
Estate) conveyed or purported to be conveyed by the Depositor to another Person
or Persons other than the Issuer, whether by way of a sale, capital contribution
or by virtue of the granting of a lien.

 

“Outstanding” means, as of any date of determination, all Notes theretofore
authenticated and delivered under the Indenture except:

 

(a)       Notes theretofore cancelled by the Note Registrar or delivered to the
Note Registrar for cancellation;

 

(b)       Notes or portions thereof the payment for which money in the necessary
amount has been theretofore deposited with the Indenture Trustee or any Paying
Agent in trust for the Holders of such Notes (provided, however, that if such
Notes are to be redeemed, notice of such redemption has been duly given pursuant
to the Indenture or provision for such notice has been made, satisfactory to the
Indenture Trustee); and

 

 Appendix A-15

(2019-A Sale and Servicing Agreement)

 

 

(c)       Notes exchanged for or in lieu of which other Notes have been
authenticated and delivered pursuant to the Indenture unless proof satisfactory
to the Indenture Trustee is presented that any such Notes are held by a bona
fide purchaser;

 

provided, however, that in determining whether the Holders of the requisite
Outstanding Amount of the Notes have given any request, demand, authorization,
direction, notice, consent or waiver hereunder or under any Basic Document,
Notes owned by the Issuer, any other obligor on the Notes, the Depositor, the
Seller, the Servicer or any Affiliate of any of the foregoing Persons shall be
disregarded and deemed not to be Outstanding, except that, in determining
whether the Indenture Trustee shall be protected in relying upon any such
request, demand, authorization, direction, notice, consent or waiver, only Notes
that a Responsible Officer of the Indenture Trustee knows to be so owned shall
be so disregarded. Notes so owned that have been pledged in good faith may be
regarded as Outstanding if the pledgee establishes to the satisfaction of the
Indenture Trustee the pledgee’s right so to act with respect to such Notes and
that the pledgee is not the Issuer, any other obligor on the Notes, the
Depositor, the Seller, the Servicer or any Affiliate of any of the foregoing
Persons.

 

“Outstanding Amount” means, as of any date of determination and as to any Notes,
the aggregate principal amount of such Notes Outstanding as of such date of
determination.

 

“Owner Trustee” means U.S. Bank Trust National Association, not in its
individual capacity but solely as Owner Trustee under the Trust Agreement, or
any successor Owner Trustee under the Trust Agreement.

 

“Paying Agent” means the Indenture Trustee or any other Person that meets the
eligibility standards for the Indenture Trustee specified in Section 6.12 of the
Indenture and is authorized by the Issuer to make payments to and distributions
from the Collection Account and the Reserve Account, including payments of
principal of or interest on the Notes on behalf of the Issuer.

 

“Payment Date” means, with respect to each Collection Period, the 15th day of
the following month or, if such day is not a Business Day, the immediately
following Business Day, commencing on May 15, 2019.

 

“Person” means any individual, corporation, limited liability company, estate,
partnership, joint venture, association, joint stock company, trust (including
any beneficiary thereof), unincorporated organization or government or any
agency or political subdivision thereof.

 

“Plan” means an “employee benefit plan” as defined in Section 3(3) of ERISA
whether or not subject to Title I of ERISA, a “plan” as defined in Section 4975
of the Code or an entity or account deemed to hold the plan assets of any of the
foregoing.

 

“Pool Balance” means, with respect to any Payment Date, an amount equal to the
aggregate Principal Balance of the Receivables at the end of the related
Collection Period, after giving effect to all payments of principal identified
from Obligors and Purchased Amounts to be remitted by the Servicer for such
Collection Period and reduction to zero of the aggregate outstanding Principal
Balance of all Receivables that became Liquidated Receivables during such
Collection Period.

 

 Appendix A-16

(2019-A Sale and Servicing Agreement)

 

 

“Predecessor Note” means, with respect to any particular Note, every previous
Note evidencing all or a portion of the same debt as that evidenced by such
particular Note; and, for the purpose of this definition, any Note authenticated
and delivered under Section 2.06 of the Indenture in lieu of a mutilated, lost,
destroyed or stolen Note shall be deemed to evidence the same debt as the
mutilated, lost, destroyed or stolen Note.

 

“Principal Balance” means, as of any time with respect to any Receivable, the
principal balance of such Receivable as of the close of business on the last day
of the preceding Collection Period under the terms of the Receivable determined
in accordance with the customary servicing practices.

 

“Principal Distribution Amount” means, with respect to any Payment Date, an
amount equal to the sum of the First Priority Principal Distribution Amount,
Second Priority Principal Distribution Amount and Regular Principal Distribution
Amount.

 

“Proceeding” means any suit in equity, action at law or other judicial or
administrative proceeding.

 

“Prospectus” means the final prospectus dated April 3, 2019 relating to the
Notes.

 

“Purchase Price” shall have the meaning specified in Section 2.01(a) of the
Receivables Purchase Agreement.

 

“Purchased Amount” means, with respect to any Purchased Receivable, the unpaid
principal balance owed by the Obligor thereon plus interest on such amount at
the applicable APR accrued to and including the last day of the Collection
Period preceding the date that such Purchased Receivable was purchased by the
Seller or the Servicer, as applicable.

 

“Purchased Assets” shall have the meaning specified in Section 2.01(a) of the
Receivables Purchase Agreement.

 

“Purchased Receivable” means a Receivable purchased (i) by or on behalf of the
Servicer pursuant to Section 4.07 of the Sale and Servicing Agreement, (ii) by
or on behalf of the Seller pursuant to Section 3.03 of the Sale and Servicing
Agreement or Section 7.02 of the Receivables Purchase Agreement or (iii) by the
Servicer pursuant to Section 9.01 of the Sale and Servicing Agreement pursuant
the Servicer’s exercise of an optional purchase of all Receivables.

 

“Rating Agency” means Fitch or S&P, as the context may require. If none of
Fitch, S&P or a successor thereto remains in existence, “Rating Agency” shall
mean any nationally recognized statistical rating organization or other
comparable Person designated by the Depositor and, written notice of which
designation shall be given to the Owner Trustee, the Indenture Trustee and the
Servicer.

 

“Rating Agency Condition” means, with respect to any action, that each Rating
Agency shall have been given 10 days’ (or such shorter period as shall be
acceptable to each Rating Agency) prior notice thereof and that each Rating
Agency shall not have notified the Issuer or the Indenture Trustee in writing
that such action will result in a reduction, withdrawal or down-grade of the
then-current rating of each class of Notes.

 

 Appendix A-17

(2019-A Sale and Servicing Agreement)

 

 

“Rating Agency Notification” means with respect to any action, that each Rating
Agency shall have been given prior written notice of such action.

 

“Realized Losses” means, with respect to any Receivable that becomes a
Liquidated Receivable, the excess of the Principal Balance thereof over the
portion of related Liquidation Proceeds allocable to principal.

 

“Receivable” shall mean any Contract listed on Schedule I to the Receivables
Purchase Agreement and Schedule A to the Sale and Servicing Agreement (which
Schedule may be in electronic format).

 

“Receivable Files” means the following documents with respect to each Financed
Vehicle:

 

(i)        the fully executed original of each Receivable (with respect to
tangible chattel paper) or an “authoritative copy” (as such term is used in
9-105 of the UCC) of the Receivable (with respect to electronic chattel paper)
(in each case, together with any agreements modifying each such Receivable,
including any extension agreement);

 

(ii)       the original credit application, or a copy thereof, fully executed by
each Obligor thereon;

 

(iii)      the original certificate of title or such other documents evidencing
the security interest of the Seller in the related Financed Vehicle; and

 

(iv)      any and all other documents that the Servicer shall have kept on file
in accordance with its customary procedures relating to Receivables, Obligors or
Financed Vehicles.

 

“Receivables Purchase Agreement” means the Receivables Purchase Agreement dated
as of April 10, 2019, between the Seller and the Depositor, as amended,
supplemented, amended and restated or otherwise modified from time to time.

 

“Record Date” means, with respect to a Payment Date or Redemption Date, the
close of business on the Business Day immediately preceding such Payment Date or
Redemption Date; or, if Definitive Notes have been issued, the last day of the
calendar month preceding such Payment Date or Redemption Date.

 

“Recoveries” means, with respect to any Receivable that becomes a Liquidated
Receivable, monies collected in respect thereof (other than Liquidation
Proceeds), from whatever source, net of the sum of any amounts expended (and not
otherwise reimbursed) by the Servicer for the account of the Obligor and any
amounts required by law to be remitted or allocated to the account of the
Obligor.

 

“Redemption Date” means, as the context requires, in the case of a redemption of
the Notes pursuant to Section 10.01 of the Indenture, the Payment Date specified
by the Servicer or the Issuer pursuant to Section 10.01 of the Indenture.

 

 Appendix A-18

(2019-A Sale and Servicing Agreement)

 

 

“Redemption Price” means in the case of a redemption of the Notes pursuant to
Section 10.01 of the Indenture, an amount equal to the unpaid Note Balance of
all Notes redeemed plus accrued and unpaid interest thereon at the Interest Rate
for each Note being so redeemed to but excluding the Redemption Date.

 

“Registered Holder” means the Person in whose name a Note is registered on the
Note Register on the applicable Record Date.

 

“Registrar of Titles” means with respect to any state, the governmental agency
or body responsible for the registration of, and the issuance of certificates of
title relating to, motor vehicles and liens thereon.

 

“Regular Principal Distribution Amount” means, with respect to any Payment Date,
an amount no less than zero equal to (1) the excess, if any, of (a) the
aggregate outstanding principal amount of the Notes immediately preceding such
Payment Date over (b)(i) the Adjusted Pool Balance as of the last day of the
related Collection Period minus (ii) the Target Overcollateralization Amount
with respect to such Payment Date minus (2) the First Priority Principal
Distribution Amount minus (3) the Second Priority Principal Distribution Amount;
provided, however, that the Regular Principal Distribution Amount shall not
exceed the Note Balance on such Payment Date (after giving effect to any
principal payments made on the Notes on such Payment Date in respect of the
First Priority Principal Distribution Amount and the Second Priority Principal
Distribution Amount, if any); and provided further, that the Regular Principal
Distribution Amount on or after the Class C Stated Maturity Date shall not be
less than the amount that is necessary to reduce the Outstanding Balance of the
Class C Notes to zero.

 

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§229.1100-229.1125, as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset-Backed Securities,
Securities Act Release No. 33-8518. 70 Fed. Reg. 1,506, 1,531 (January 7, 2005))
or by the staff of the Commission, or as may be provided in writing by the
Commission or its staff from time to time.

 

“Regulation RR” means 17 C.F.R. Part 246, as such may be amended from time to
time, and subject to such clarification and interpretation as may be provided by
the Commission or its staff from time to time.

 

“Reportable Event” means any event required to be reported on Form 8-K of the
Issuer, and in any event, the following:

 

(a)       entry into a material definitive agreement related to the Issuer or
the Notes or an amendment to a Basic Document (e.g., a servicing agreement with
a servicer contemplated by Item 1108(a)(3) of Regulation AB);

 

(b)       termination of a Basic Document (other than by expiration of the
agreement on its stated termination date or as a result of all parties
completing their obligations under such agreement) (e.g., a servicing agreement
with a servicer contemplated by Item 1108(a)(3) of Regulation AB);

 

 Appendix A-19

(2019-A Sale and Servicing Agreement)

 

 

(c)       with respect to the Servicer only, the occurrence of a Servicer
Termination Event;

 

(d)       an Event of Default under the Indenture;

 

(e)       the resignation, removal, replacement, or substitution of the
Indenture Trustee or the Owner Trustee; and

 

(f)        with respect to the Indenture Trustee only, a required distribution
to holders of the Notes is not made as of the required Payment Date under the
Indenture.

 

“Repurchase Event” shall have the meaning specified in Section 7.02 of the
Receivables Purchase Agreement.

 

“Repurchase Request” means a written request from a Requesting Party that the
Seller repurchase a Receivable due to an alleged breach of a representation and
warranty in Exhibit A to the Receivables Purchase Agreement. A Repurchase
Request from a Requesting Party shall set forth (i) each Receivable that is
subject to such Repurchase Request, (ii) the specific representation or warranty
contained in Exhibit A to the Receivables Purchase Agreement it alleges was
breached and (iii) the material adverse effect of such breach on the interests
of the Issuer or the Noteholders that triggers the Repurchase Request.

 

“Requesting Party” means any Note Owner that has submitted a Repurchase Request.

 

“Reserve Account” means the account designated as such, established by the
Issuer and maintained by the Indenture Trustee pursuant to Section 5.01(a)(ii)
of the Sale and Servicing Agreement.

 

“Reserve Account Deposit” means $2,585,218.45.

 

“Reserve Account Required Amount” means, with respect to any Payment Date, an
amount equal to 0.25% of the Adjusted Pool Balance as of the Cutoff Date;
provided, however, that in no event shall the Reserve Account Required Amount on
any Payment Date be more than the aggregate Outstanding Amount of the Notes on
such Payment Date (after giving effect to the allocation of principal payments
on such Payment Date); provided, further that, if pursuant to Section 9.01 of
the Sale and Servicing Agreement, all amounts on deposit in the Reserve Account
on such Payment Date are transferred from the Reserve Account to the Collection
Account and applied to make payments pursuant to Section 5.05(b) of the Sale and
Servicing Agreement, the Reserve Account Required Amount shall be $0 for such
Payment Date.

 

“Reserve Account Withdrawal Amount” means, with respect to each Payment Date,
the lesser of (x) the Available Amounts Shortfall with respect to such Payment
Date and (y) and the amount on deposit in the Reserve Account on such Payment
Date; provided, that, the Reserve Account Withdrawal Amount with respect to each
Payment Date shall be reduced by any unreimbursed Advance and any amounts
payable to HCA or any Affiliate thereof.

 

 Appendix A-20

(2019-A Sale and Servicing Agreement)

 

 

“Responsible Officer” means (a) with respect to the Servicer, the chief
financial officer, the chairman of the board, the president, any executive vice
president, any vice president, the treasurer, any assistant treasurer, the
secretary, or any assistant secretary of the Servicer, (b) with respect to the
Indenture Trustee or Owner Trustee, as applicable, any officer within the
Corporate Trust Office of the Indenture Trustee or the Owner Trustee, including
any Vice President, Assistant Vice President, Assistant Treasurer, Assistant
Secretary or any other officer of the Indenture Trustee or the Owner Trustee
customarily performing functions similar to those performed by any of the above
designated officers and also, with respect to a particular matter, any other
officer to whom such matter is referred because of such officer’s knowledge of
and familiarity with the particular subject, in each case having direct
responsibility for the administration of the Basic Documents and (c) with
respect to the Administrator, any officer having direct responsibility for the
administration of the Basic Documents.

 

“Restricted Notes” means any Notes (i) that were retained by the Issuer or a
Person that is considered the same person as the Issuer for U.S. federal income
tax purposes as of the Closing Date, and (ii) for which no Debt-For-Tax Opinion
has been rendered with respect to such Notes at any time after the Closing Date.

 

“Retained Notes” means any Notes held by the Issuer (or any other Person that is
considered the same person as the Issuer for U.S. federal income tax purposes),
but only so long as such Notes are held by such entity, until such time as such
Notes are transferred in accordance with the terms and conditions of Section
2.04 of the Indenture.

 

“Review Conditions” means (i) the Delinquency Percentage for any Payment Date
exceeds the Delinquency Trigger for that Payment Date and (ii) the required
percentage of Noteholders or Note Owners, as applicable, have voted to direct an
Asset Representations Review of the Subject Receivables.

 

“Review Notice” means a notice from the Indenture Trustee to the Asset
Representations Reviewer and the Servicer directing the Asset Representations
Reviewer to conduct an Asset Representations Review.

 

“S&P” means S&P Global Ratings and its successors.

 

“Sale and Servicing Agreement” shall mean the Sale and Servicing Agreement dated
as of April 10, 2019, among the Depositor, HCA, as Seller and Servicer, the
Issuer and the Indenture Trustee, as amended, supplemented, amended and restated
or otherwise modified from time to time.

 

“Schedule of Receivables” means the list of Receivables set forth in Schedule A
to the Sale and Servicing Agreement or Schedule I to the Receivables Purchase
Agreement (which Schedule may be in electronic form).

 

“Scheduled Payment” means, with respect to each Receivable, the scheduled
monthly payment amount set forth in the related Contract and required to be paid
by the Obligor during each Collection Period.

 

“SEC” means the Securities and Exchange Commission.

 

 Appendix A-21

(2019-A Sale and Servicing Agreement)

 

 

“Second Priority Principal Distribution Amount” means, with respect to any
Payment Date, an amount not less than zero equal to (a) an amount equal to (i)
the sum of the aggregate outstanding principal amount of the Class A Notes and
the Class B Notes as of the preceding Payment Date (after giving effect to any
principal payments made on the Class A Notes and the Class B Notes on that
preceding Payment Date), minus (ii) the Adjusted Pool Balance at the end of the
Collection Period preceding that Payment Date, minus (b) the First Priority
Principal Distribution Amount; provided that the Second Priority Principal
Distribution Amount on and after the Class B Maturity Date shall not be less
than the amount that is necessary to reduce the Outstanding Amount of the Class
B Notes to zero.

 

“Secretary of State” shall mean the Secretary of State of the State of Delaware.

 

“Section 385 Controlled Partnership” means the meaning set forth in Treasury
Regulation section 1.385-1(c)(1) for a “controlled partnership”.

 

“Section 385 Expanded Group” means the meaning set forth in Treasury Regulation
section 1.385-1(c)(4) for an “expanded group”.

 

“Securities” means the Notes and the Certificates.

 

“Securities Account Control Agreement” means the Securities Account Control
Agreement dated as of April 10, 2019, between the Trust, the Indenture Trustee
and the Securities Intermediary, as amended, supplemented, amended and restated
or otherwise modified from time to time.

 

“Securities Act” means the Securities Act of 1933, as amended.

 

“Securities Intermediary” means Citibank, N.A., in its capacity as the
securities intermediary in the Securities Account Control Agreement.

 

“Securityholders” means the Noteholders and/or the Certificateholders, as the
context may require.

 

“Seller” shall mean HCA in its capacity as Seller under the Receivables Purchase
Agreement, a California corporation, and its successors and assigns.

 

“Servicer” means HCA, in its capacity as servicer under the Sale and Servicing
Agreement, and any Successor Servicer thereunder.

 

“Servicer Termination Event” has the meaning set forth in Section 8.01 of the
Sale and Servicing Agreement.

 

“Servicer’s Certificate” means a certificate of the Servicer delivered pursuant
to Section 4.09 of the Sale and Servicing Agreement, substantially in the form
of Exhibit B to the Sale and Servicing Agreement.

 

“Servicing Fee” means, for any Payment Date, the product of (A) one-twelfth (or,
in the case of the first payment date, 52/360), (B) the Servicing Fee Rate and
(C) the aggregate Principal Balance of the Receivables as of the first day of
the related Collection Period (or, in the case of the first Payment Date, as of
the Cutoff Date).

 

 Appendix A-22

(2019-A Sale and Servicing Agreement)

 

 

“Servicing Fee Rate” means 1.00% per annum.

 

“Similar Law” means any law that is substantially similar to Title I of ERISA or
Section 4975 of the Code.

 

“Simple Interest Method” means the method of allocating the monthly payments
identified with respect to a Receivable to interest in an amount equal to the
product of (a) the applicable APR, (b) the period of time (expressed as a
fraction of a year, based on the actual number of days in the calendar month and
365 days in the calendar year) elapsed since the preceding payment was made
under such Receivable and (c) the Outstanding Amount of such Receivable, and
allocating the remainder of each such monthly payment to principal.

 

“Simple Interest Receivable” means any Receivable under which the portion of a
payment allocable to interest and the portion allocable to principal is
determined in accordance with the Simple Interest Method.

 

“State” means any one of the 50 states of the United States of America, or the
District of Columbia.

 

“Stated Maturity Date” means, for each class of Notes, the respective date set
forth opposite such class of Notes in the table below or, if such date is not a
Business Day, the next succeeding Business Day:

 

Class   Stated Maturity Date Class A-1 Notes   April 15, 2020 Class A-2 Notes  
December 15, 2021 Class A-3 Notes   June 15, 2023 Class A-4 Notes   May 15, 2025
Class B Notes   May 15, 2025 Class C Notes   November 17, 2025

 

“Statutory Trust Act” shall mean Chapter 38 of Title 12 of the Delaware Code, 12
Del. Code ss. 3801 et seq., as the same may be amended from time to time.

 

“Subject Receivables” means, for any Asset Representations Review, all
Receivables outstanding and held by the Issuer which are 60 or more days
delinquent as of the first day on which the Review Conditions are satisfied;
provided, however, that any Receivable that becomes a Purchased Receivable or is
paid off after such date will no longer be a Subject Receivable.

 

“Successor Servicer” has the meaning specified in Section 3.07(f) of the
Indenture.

 

“Target Overcollateralization Amount” means, with respect to any Payment Date,
3.00% of the Adjusted Pool Balance as of the Cutoff Date. Notwithstanding the
foregoing, the Target Overcollateralization Amount shall not exceed the Adjusted
Pool Balance on such Payment Date.

 

 Appendix A-23

(2019-A Sale and Servicing Agreement)

 

 

“Tax Information” means information and/or properly completed and signed tax
certifications sufficient to eliminate the imposition of or to determine the
amount of any withholding of tax, including FATCA Withholding Tax.

 

“Total Required Payment” means (a) with respect to any Payment Date prior to the
occurrence of an “Event of Default” under the Indenture which has resulted in
the acceleration of the Notes, the sum of (i) the Servicing Fee for the related
Collection Period and all unpaid Servicing Fees from prior Collection Periods,
(ii) unreimbursed Advances, (iii) the accrued and unpaid interest on the Notes,
(iv) an amount equal to the lesser of (x) the change in the Adjusted Pool
Balance during the related Collection Period and (y) the Principal Distribution
Amount and (v) on or after the Stated Maturity Date of any class of Notes, an
amount necessary to reduce the Outstanding Amount of such class of Notes to
zero, and (b) with respect to any Payment Date following the occurrence and
during the continuation of an “Event of Default” under the Indenture which has
resulted in an acceleration of the Notes, until the Payment Date on which the
Outstanding Amount of all the Notes has been paid in full, the sum of (i) the
specified amounts payable to the Indenture Trustee, (ii) the Servicing Fee for
the related Collection Period and all unpaid Servicing Fees from prior
Collection Periods, (iii) unreimbursed Advances, (iv) the accrued and unpaid
interest on the Notes and (v) the amount necessary to reduce the Outstanding
Amount of all of the Notes to zero. For the avoidance of doubt, on any
Redemption Date, the Total Required Payment shall include the amount necessary
to pay all outstanding amounts due on the Notes.

 

“Treasury Regulations” shall mean regulations, including proposed or temporary
Regulations, promulgated under the Code. References herein to specific
provisions of proposed or temporary regulations shall include analogous
provisions of final Treasury Regulations or other successor Treasury
Regulations.

 

“Trust” means the Issuer.

 

“Trust Account Property” means the Trust Accounts, all amounts and investments
held from time to time in any Trust Account and all proceeds of the foregoing.

 

“Trust Accounts” shall mean the Collection Account and the Reserve Account.

 

“Trust Agreement” means the Amended and Restated Trust Agreement, dated as of
April 10, 2019, between the Depositor, the Administrator and the Owner Trustee,
as amended, supplemented, amended and restated or otherwise modified from time
to time.

 

“Trust Certificate” shall mean a certificate evidencing the beneficial interest
of a Certificateholder in the Trust, substantially in the form attached to the
Trust Agreement as Exhibit A.

 

“Trust Estate” means all money, instruments, rights and other property that are
subject or intended to be subject to the lien and security interest of the
Indenture for the benefit of the Noteholders (including, without limitation, all
property and interests Granted to the Indenture Trustee), including all proceeds
thereof.

 

 Appendix A-24

(2019-A Sale and Servicing Agreement)

 

 

“Trust Indenture Act” or “TIA” means the Trust Indenture Act of 1939 as in force
on the date hereof, unless otherwise specifically provided.

 

“Trust Officer” means, in the case of the Indenture Trustee or any Officer
within the Corporate Trust Office of the Indenture Trustee, as the case may be,
including any Vice President, Assistant Vice President, Assistant Treasurer,
Assistant Secretary or any other officer of the Indenture Trustee customarily
performing functions similar to those performed by any of the above designated
officers and also, with respect to a particular matter, any other officer to
whom such matter is referred because of such officer’s knowledge of and
familiarity with the particular subject, in each case having direct
responsibility for the administration of the Indenture and, with respect to the
Owner Trustee, any officer of the Owner Trustee with direct responsibility for
the administration of the Trust Agreement and the other Basic Documents on
behalf of the Owner Trustee.

 

“UCC” means, unless the context otherwise requires, the Uniform Commercial Code
as in effect in the relevant jurisdiction, as amended from time to time.

 

“Yield Supplement Overcollateralization Amount” means with respect to any
Payment Date, the dollar amount set forth next to such Payment Date on Schedule
B to the Sale and Servicing Agreement.

 

The foregoing definitions shall be equally applicable to both the singular and
plural forms of the defined terms. Unless otherwise inconsistent with the terms
of this Agreement, all accounting terms used herein shall be interpreted, and
all accounting determinations hereunder shall be made, in accordance with GAAP.
Amounts to be calculated hereunder shall be continuously recalculated at the
time any information relevant to such calculation changes.

 

 Appendix A-25

(2019-A Sale and Servicing Agreement)

 

 

APPENDIX B

 

REGULATION AB REPRESENTATIONS, WARRANTIES AND COVENANTS

 

PART I

 

DEFINED TERMS

 

Section 1.01. Unless otherwise defined herein, terms used in this Appendix B
that are defined in the Agreement to which this Appendix B is attached shall
have the same meanings herein as in the Agreement.

 

PART II

 

COMPLIANCE WITH REGULATION AB

 

Section 2.01. Intent of the Parties; Reasonableness.

 

Each of the Issuer, the Depositor, the Seller, the Servicer and the Indenture
Trustee acknowledges and agrees that the purpose of Part II of this Appendix B
is to facilitate compliance by the Issuer, the Depositor, the Seller, the
Servicer and the Indenture Trustee with the provisions of Regulation AB and the
related rules and regulations of the Commission.

 

Neither the Issuer nor the Seller shall exercise its right to request delivery
of information, reports or other performance under these provisions for purposes
other than compliance with Regulation AB. Each of the Issuer, the Seller and the
Servicer acknowledges that interpretations of the requirements of Regulation AB
may change over time, whether due to interpretive guidance provided by the
Commission or its staff, consensus among participants in the asset-backed
securities markets, advice of counsel, or otherwise. For so long as the Issuer
is subject to the reporting requirements under the Securities Exchange Act of
1934, as amended, each of the Issuer, the Depositor, the Seller, the Servicer
and the Indenture Trustee hereby agrees to reasonably comply with all reasonable
requests made by any of the other parties hereto (including any of its assignees
or designees), as the case may be, in good faith for delivery of such
information or reports, including, without limitation, any Servicer compliance
statements and reports (solely with respect to the Servicer), and assessments of
compliance and attestation, as may be required under the then-current
interpretations of Regulation AB. The servicing criteria to be addressed in the
Indenture Trustee’s assessment of compliance and attestation shall be set forth
on Schedule I attached hereto and such assessments of compliance and
attestations shall be provided by March 15th and shall only be required for
years in which a 10-K is required to be filed.

 

 Appendix B-1

(2019-A Sale and Servicing Agreement)

 

 

SCHEDULE I

 

Servicing Criteria To Be Addressed In Assessment Of Compliance

 

The assessment of compliance to be delivered by the Indenture Trustee, shall
address, at a minimum, the criteria identified as below as “Applicable Servicing
Criteria”:

 

Reference   Criteria           Cash Collection and Administration      
1122(d)(2)(ii)   Disbursements made via wire transfer on behalf of an obligor or
to an investor are made only by authorized personnel.           Investor
Remittances and Reporting       1122(d)(3)(ii)   Amounts due to investors are
allocated and remitted in accordance with timeframes, distribution priority and
other terms set forth in the transaction agreements.*       1122(d)(3)(iii)  
Disbursements made to an investor are posted within two business days to the
Servicer’s investor records, or such other number of days specified in the
transaction agreements.       1122(d)(3)(iv)   Amounts remitted to investors per
the investor reports agree with cancelled checks, or other form of payment, or
custodial bank statements.

 

*Solely with respect to remittances

 

 Schedule-1

(2019-A Sale and Servicing Agreement)



